--------------------------------------------------------------------------------

Exhibit 10.6
 
REVOLVING CREDIT AGREEMENT
 
dated as of June 13, 2013
 
among
 
INNOTRAC CORPORATION
 
as Borrower
 
THE LENDERS FROM TIME TO TIME PARTY HERETO
 
and
 
SUNTRUST BANK,
 
as Administrative Agent
 

 

 

 

 

 


TABLE OF CONTENTS

                     
Page
           
ARTICLE I
                   
DEFINITIONS; CONSTRUCTION
 
1
 
Section 1.1.
 
Definitions
 
1
 
Section 1.2.
 
Classifications of Loans and Borrowings
 
27
 
Section 1.3.
 
Accounting Terms and Determination
 
27
 
Section 1.4.
 
Terms Generally
 
27
ARTICLE II
                 
AMOUNT AND TERMS OF THE COMMITMENTS
 
28
 
Section 2.1.
 
General Description of Facilities
 
28
 
Section 2.2.
 
Revolving Loans
 
28
 
Section 2.3.
 
Procedure for Revolving Borrowings
 
28
 
Section 2.6.
 
Funding of Borrowings
 
28
 
Section 2.7.
 
Interest Elections
 
29
 
Section 2.8.
 
Optional Reduction and Termination of Commitments
 
29
 
Section 2.9.
 
Repayment of Loans
 
30
 
Section 2.10.
 
Evidence of Indebtedness
 
30
 
Section 2.11.
 
Optional Prepayments
 
31
 
Section 2.12.
 
Mandatory Prepayments
 
31
 
Section 2.13.
 
Interest on Loans
 
31
 
Section 2.14.
 
Fees
 
32
 
Section 2.15.
 
Computation of Interest and Fees
 
33
 
Section 2.16.
 
Inability to Determine Interest Rates
 
33
 
Section 2.17.
 
Illegality
 
33
 
Section 2.18.
 
Increased Costs
 
34
 
Section 2.20.
 
Taxes
 
35
 
Section 2.21.
 
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
 
37
 
Section 2.22.
 
Letters of Credit
 
38
 
Section 2.24.
 
Mitigation of Obligations
 
43
 
Section 2.25.
 
Replacement of Lenders
 
43
 
Section 2.26.
 
Cash Collateralization of Defaulting Lender Commitment
 
43
ARTICLE III
                   
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
 
44
 
Section 3.1.
 
Conditions To Effectiveness
 
44
 
Section 3.2.
 
Each Credit Event
 
46
 
Section 3.3.
 
Delivery of Documents
 
47
ARTICLE IV
                   
REPRESENTATIONS AND WARRANTIES
 
48
 
Section 4.1.
 
Existence; Power
 
48

 

 

 

 

 

 
Section 4.2.
 
Organizational Power; Authorization
 
48
 
Section 4.3.
 
Governmental Approvals; No Conflicts
 
48
 
Section 4.4.
 
Financial Statements
 
48
 
Section 4.5.
 
Litigation and Environmental Matters
 
49
 
Section 4.6.
 
Compliance with Laws and Agreements
 
49
 
Section 4.7.
 
Investment Company Act, Etc.
 
49
 
Section 4.8.
 
Taxes
 
49
 
Section 4.9.
 
Margin Regulations
 
50
 
Section 4.10.
 
ERISA
 
50
 
Section 4.11.
 
Ownership of Property
 
50
 
Section 4.12.
 
Disclosure
 
50
 
Section 4.13.
 
Labor Relations
 
51
 
Section 4.14.
 
Subsidiaries
 
51
 
Section 4.15.
 
Solvency
 
51
 
Section 4.16.
 
Subordination of Subordinated Debt
 
51
 
Section 4.17.
 
OFAC
 
51
 
Section 4.18.
 
Patriot Act
 
52
 
Section 4.19.
 
Material Agreements
 
52
 
Section 5.12.
 
Earn out Payments and Deferred Payments
 
52
ARTICLE V
                   
AFFIRMATIVE COVENANTS
 
52
 
Section 5.1.
 
Financial Statements and Other Information
 
52
 
Section 5.2.
 
Notices of Material Events
 
54
 
Section 5.3.
 
Existence; Conduct of Business
 
55
 
Section 5.4.
 
Compliance with Laws, Etc.
 
55
 
Section 5.5.
 
Payment of Obligations
 
55
 
Section 5.6.
 
Books and Records
 
55
 
Section 5.7.
 
Visitation, Inspection, Etc.
 
55
 
Section 5.8.
 
Maintenance of Properties; Insurance
 
56
 
Section 5.9.
 
Use of Proceeds and Letters of Credit
 
56
 
Section 5.11.
 
Additional Subsidiaries; Additional Equity Pledges
 
56
ARTICLE VI
                   
FINANCIAL COVENANTS
 
57
 
Section 6.1.
 
Senior Leverage Ratio
 
57
 
Section 6.2.
 
Fixed Charge Coverage Ratio
 
58
 
Section 6.3.
 
Consolidated Adjusted EBITDA
 
58
 
Section 6.6.
 
Capital Expenditures
 
58
ARTICLE VII
                   
NEGATIVE COVENANTS
 
58
 
Section 7.1.
 
Indebtedness and Preferred Equity
 
58
 
Section 7.2.
 
Negative Pledge
 
59
 
Section 7.3.
 
Fundamental Changes
 
60
 
Section 7.4.
 
Investments, Loans, Etc.
 
60

 

ii

 

 

 

 
Section 7.5.
 
Restricted Payments
 
61
 
Section 7.6.
 
Sale of Assets
 
62
 
Section 7.7.
 
Transactions with Affiliates
 
62
 
Section 7.8.
 
Restrictive Agreements
 
62
 
Section 7.9.
 
Sale and Leaseback Transactions
 
63
 
Section 7.10.
 
Hedging Transactions
 
63
 
Section 7.11.
 
Amendment to Material Documents
 
63
 
Section 7.12.
 
Permitted Subordinated Indebtedness
 
63
 
Section 7.13.
 
Accounting Changes
 
63
 
Section 7.14.
 
Government Regulation
 
64
ARTICLE VIII
                   
EVENTS OF DEFAULT
 
64
 
Section 8.1.
 
Events of Default
 
64
 
Section 8.3.
 
Application of Proceeds from Collateral
 
66
ARTICLE IX
                   
ADMINISTRATIVE AGENT
 
68
 
Section 9.1.
 
Appointment of Administrative Agent
 
68
 
Section 9.2.
 
Nature of Duties of Administrative Agent
 
69
 
Section 9.3.
 
Lack of Reliance on Administrative Agent
 
69
 
Section 9.4.
 
Certain Rights of Administrative Agent
 
69
 
Section 9.5.
 
Reliance by Administrative Agent
 
70
 
Section 9.6.
 
Administrative Agent in its Individual Capacity
 
70
 
Section 9.7.
 
Successor Administrative Agent
 
70
 
Section 9.8.
 
Withholding Tax
 
71
 
Section 9.9.
 
Administrative Agent May File Proofs of Claim
 
71
 
Section 9.10.
 
Authorization to Execute other Loan Documents
 
72
ARTICLE X
                   
MISCELLANEOUS
 
72
 
Section 10.1.
 
Notices
 
72
 
Section 10.2.
 
Waiver; Amendments
 
74
 
Section 10.3.
 
Expenses; Indemnification
 
75
 
Section 10.4.
 
Successors and Assigns
 
77
 
Section 10.5.
 
Governing Law; Jurisdiction; Consent to Service of Process
 
80
 
Section 10.6.
 
WAIVER OF JURY TRIAL
 
81
 
Section 10.7.
 
Right of Setoff
 
81
 
Section 10.8.
 
Counterparts; Integration
 
82
 
Section 10.9.
 
Survival
 
82
 
Section 10.10.
 
Severability
 
82
 
Section 10.11.
 
Confidentiality
 
83
 
Section 10.11.
 
Confidentiality
 
83
 
Section 10.12.
 
Interest Rate Limitation
 
84
 
Section 10.13.
 
Waiver of Effect of Corporate Seal
 
84
 
Section 10.14.
 
Patriot Act
 
84
 
Section 10.16.
 
No Advisory or Fiduciary Duty
 
85

 

iii

 

 

 
Schedules
                 
Schedule I
-
 
Applicable Margin and Applicable Percentage
 
Schedule II
   
Permitted Acquisitions
 
Schedule III
   
Commitment Amounts
 
Schedule IV
-
 
Earn Out Payments and Deferred Payments
 
Schedule 4.5
-
 
Environmental Matters
 
Schedule 4.14
-
 
Subsidiaries
 
Schedule 4.19
   
Material Agreements
 
Schedule 7.1
-
 
Outstanding Indebtedness
 
Schedule 7.2
-
 
Existing Liens
 
Schedule 7.4
-
 
Existing Investments
         
Exhibits
                 
Exhibit A
-
 
Form of Revolving Credit Note
 
Exhibit B
-
 
Form of Assignment and Acceptance
 
Exhibit 2.3
-
 
Form of Notice of Revolving Borrowing
 
Exhibit 3.1(b)(vi)
-
 
Form of Secretary’s Certificate
 
Exhibit 3.1(b)(ix)
-
 
Form of Officer’s Certificate
 
Exhibit 5.1(c)
-
 
Form of Compliance Certificate

 

iv

 

 

 
REVOLVING CREDIT AGREEMENT
 
THIS REVOLVING CREDIT AGREEMENT (this “Agreement”) is made and entered into as
of June 13, by and among INNOTRAC CORPORATION, a Georgia corporation (the
“Borrower”), the several banks and other financial institutions and lenders from
time to time party hereto (the “Lenders”), and SUNTRUST BANK, in its capacity as
administrative agent for the Lenders (the “Administrative Agent”) and as issuing
bank (the “Issuing Bank”).
 
W I T N E S S E T H:
 
WHEREAS, Borrower has requested that the Lenders (a) establish a
$25,000,000 revolving credit facility in favor of Borrower;
 
WHEREAS, subject to the terms and conditions of this Agreement, the Lenders and
the Issuing Bank, to the extent of their respective Commitments as defined
herein, are willing severally to establish the requested revolving credit
facility and the letter of credit subfacility in favor of Borrower.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, Borrower, the Lenders, Administrative Agent and the Issuing Bank
agree as follows:
 
ARTICLE I
 
DEFINITIONS; CONSTRUCTION
 
Section 1.1. Definitions.  In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):
 
“Acquired EBITDA” shall mean, with respect to any Acquired Business for any
period, the amount for such period of Consolidated EBITDA of such Acquired
Business, all as determined on a consolidated basis for such Acquired Business
in a manner not inconsistent with GAAP.
 
“Acquired EBITDAR” shall mean, with respect to any Acquired Business for any
period, the amount for such period of Consolidated EBITDAR of such Acquired
Business, all as determined on a consolidated basis for such Acquired Business
in a manner not inconsistent with GAAP.
 
“Acquired Business” shall have the meaning provided in the definition of the
term Permitted Acquisition.
 
“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.
 
“Administrative Agent” shall have the meaning assigned to such term in the
opening paragraph hereof.
 

 

 

 

 
“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.
 
“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 5% or
more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise.  The
terms “Controlling”, “Controlled by”, and “under common Control with” have the
meanings correlative thereto.
 
“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time.  On the Closing
Date, the Aggregate Revolving Commitment Amount is $25,000,000.
 
“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.
 
“Anti-Terrorism Order” shall mean Executive Order 13224, signed by President
George W. Bush on September 24, 2001.
 
“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to Administrative Agent and
Borrower as the office by which its Loans of such Type are to be made and
maintained.
 
“Applicable Margin” shall mean, as of any date with respect to interest on all
Revolving Loans outstanding on any date or the letter of credit fee, as the case
may be, a percentage per annum determined by reference to the applicable Senior
Leverage Ratio in effect on such date as set forth on Schedule I; provided, that
a change in the Applicable Margin resulting from a change in the Senior Leverage
Ratio shall be effective on the second Business Day after which Borrower
delivers each of the financial statements required by Section 5.1(a) and (b) and
the Compliance Certificate required by Section 5.1(c); provided further, that if
at any time Borrower shall have failed to deliver such financial statements and
such Compliance Certificate when so required, the Applicable Margin shall be at
Level IV as set forth on Schedule I until such time as such financial statements
and Compliance Certificate are delivered, at which time the Applicable Margin
shall be determined as provided above.  Notwithstanding the foregoing, the
Applicable Margin from the Closing Date until the financial statements and
Compliance Certificate for the Fiscal Quarter ending June 30, 2013 are required
to be delivered shall be at Level I as set forth on Schedule I.  In the event
that any financial statement or Compliance Certificate delivered hereunder is
shown to be inaccurate (regardless of whether this Agreement or the Commitments
are in effect when such inaccuracy is discovered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin based
upon the pricing grid set forth on Schedule I (the “Accurate Applicable Margin”)
for any period that such financial statement or Compliance Certificate covered,
then (i) Borrower shall immediately deliver to Administrative Agent a correct
financial statement or Compliance Certificate, as the case may be, for such
period, (ii) the Applicable Margin shall be adjusted such that after giving
effect to the corrected financial statements or Compliance Certificate, as the
case may be, the Applicable Margin shall be reset to the Accurate Applicable
Margin based upon the pricing grid set forth on Schedule I for such period and
(iii) Borrower shall immediately pay to Administrative Agent, for the account of
the Lenders, the accrued additional interest owing as a result of such Accurate
Applicable Margin for such period.   The provisions of this definition shall not
limit the rights of Administrative Agent and the Lenders with respect to Section
2.13(c) or Article VIII.
 

2

 

 

 
“Applicable Percentage” shall mean, as of any date, with respect to the
commitment fee as of any date, the percentage per annum determined by reference
to the Senior Leverage Ratio in effect on such date as set forth on Schedule I;
provided, that a change in the Applicable Percentage resulting from a change in
the Senior Leverage Ratio shall be effective on the second Business Day after
which Borrower delivers each of the financial statements required by Section
5.1(a) and (b) and the Compliance Certificate required by Section 5.1(c);
provided further, that if at any time Borrower shall have failed to deliver such
financial statements and such Compliance Certificate, the Applicable Percentage
shall be at Level IV as set forth on Schedule I until such time as such
financial statements and Compliance Certificate are delivered, at which time the
Applicable Percentage shall be determined as provided above.  Notwithstanding
the foregoing, the Applicable Percentage for the commitment fee from the Closing
Date until the financial statements and Compliance Certificate for the Fiscal
Quarter ending June 30, 2013 are required to be delivered shall be at Level I as
set forth on Schedule I.  In the event that any financial statement or
Compliance Certificate delivered hereunder is shown to be inaccurate (regardless
of whether this Agreement or the Commitments are in effect when such inaccuracy
is discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Percentage based upon the pricing grid set
forth on Schedule I (the “Accurate Applicable Percentage”) for any period that
such financial statement or Compliance Certificate covered, then (i) Borrower
shall immediately deliver to Administrative Agent a correct Financial Statement
or Compliance Certificate, as the case may be, for such period, (ii) the
Applicable Percentage shall be adjusted such that after giving effect to the
corrected financial statements or Compliance Certificate, as the case may be,
the Applicable Percentage shall be reset to the Accurate Applicable Percentage
based upon the pricing grid set forth on Schedule I for such period as set forth
in the foregoing pricing grid for such period and (iii) Borrower shall
immediately pay to Administrative Agent, for the account of the Lenders, the
accrued additional commitment fee owing as a result of such Accurate Applicable
Percentage for such period.  The provisions of this definition shall not limit
the rights of Administrative Agent and the Lenders with respect to Section
2.13(c) or Article VIII.
 
“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered, advised or managed by (i) a Lender, (ii) an
Affiliate of a Lender or (iii) a Person or an Affiliate of a Person that
administers, advises or manages a Lender.
 

3

 

 

 
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee pursuant to the terms of Section 10.4 (with the
consent of any party whose consent is required by Section 10.4(b)) and accepted
by Administrative Agent, in the form of Exhibit B attached hereto or any other
form approved by Administrative Agent.
 
“Availability Period” shall mean the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.
 
“Bank Product Obligations” shall mean, collectively, all obligations and other
liabilities of any Loan Party to any Lender or Affiliate of a Lender  in respect
of any of the following services provided to such Loan Party by such Lender or
Affiliate:  (a) any treasury or other cash management services, including (i)
deposit account, (ii) automated clearing house (ACH) origination and other funds
transfer, (iii) depository (including cash vault and check deposit), (iv) zero
balance accounts and sweep, (v) return items processing, (vi) controlled
disbursement, (vii) positive pay, (viii) lockbox, (ix) account reconciliation
and information reporting, (x) payables outsourcing, (xi) payroll processing,
and (xii) trade finance services, and (b) card services, including (i) credit
card (including purchasing card and commercial card), (iii) prepaid card,
including payroll, stored value and gift cards, (iv) merchant services
processing, and (iv) debit card services.
 
“Basel III” shall mean the International regulatory framework for banks (Basel
III) promulgated by the Bank for International Settlements or the Basel
Committee on Banking Supervision (or any successor or similar authority).
 
“Base Rate” shall mean the highest of (i) the rate which Administrative Agent
announces from time to time as its prime lending rate, as in effect from time to
time, (ii) the Federal Funds rate, as in effect from time to time, plus one-half
of one percent (½%) per annum and (iii) the Eurodollar Rate determined on a
daily basis for an Interest Period of one (1) month, plus one percent (1.00%)
per annum (any changes in such rates to be effective as of the date of any
change in such rate).  Administrative Agent’s prime lending rate is a reference
rate and does not necessarily represent the lowest or best rate of interest
charged to any customer of Administrative Agent.  Administrative Agent may make
commercial loans or other loans at rates of interest at, above, or below
Administrative Agent’s prime lending rate.
 
“Borrower” shall have the meaning in the introductory paragraph hereof.
 
“Borrowing” shall mean a borrowing consisting of a Loan.
 
“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia are authorized or required by law
to close and (ii) if such day relates to a Borrowing of, a payment or prepayment
of principal or interest on, a conversion of or into, or an Interest Period for,
a Eurodollar Loan or a notice with respect to any of the foregoing, any day on
which banks are not open for dealings in dollar deposits are carried on in the
London interbank market.
 

4

 

 

 
“Capital Expenditures” shall mean for any period, without duplication, (i) the
additions to property, plant and equipment and other capital expenditures of
Borrower and its Subsidiaries that are (or would be) set forth on a consolidated
statement of cash flows of Borrower for such period prepared in accordance with
GAAP and (ii) Capital Lease Obligations incurred by Borrower and its
Subsidiaries during such period.
 
“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
 
“Capital Stock” means all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934).
 
“Change in Control” shall mean the occurrence of one or more of the following
events on or after the Closing Date: (i) any sale, lease, exchange or other
transfer (in a single transaction or a series of related transactions) of all or
substantially all of the assets of Borrower to any Person or “group” (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder in effect on the date hereof), (ii) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or “group” (within the meaning of the Securities Exchange Act of 1934
and the rules of the Securities and Exchange Commission thereunder as in effect
on the date hereof) other than Scott D. Dorfman of 51% or more of the
outstanding shares of the voting stock of Borrower, or (iii) occupation of a
majority of the seats (other than vacant seats) on the board of directors of
Borrower by Persons who were neither (a) nominated by the current board of
directors nor (b) appointed by directors so nominated.
 
“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by any Lender (or its Applicable Lending Office) or the Issuing
Bank (or for purposes of Section 2.18(b), by the parent corporation of such
Lender or the Issuing Bank, if applicable) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided, however, that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
 

5

 

 

 
“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 10.2.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.
 
“Collateral Documents” shall, collectively, mean the Guaranty and Security
Agreement and any other mortgage, deed of trust, deed to secure debt,
hypothecation agreement, security agreement, UCC-1 Financing Statement, stock
proxy, stock power or similar agreement or document executed by Borrower or any
Subsidiary of Borrower in favor of Administrative Agent for the benefit of the
Credit Providers, each as the same may be amended, restated, supplemented,
replaced or otherwise modified from time to time.
 
“Commercial Deposit Account Agreement” means any agreement between Borrower and
Lender concerning the opening and administration of a deposit account by
Borrower with Lender, whether now or hereafter existing, and any modifications
thereto.
 
“Commitment” shall mean a Revolving Commitment.
 
“Compliance Certificate” shall mean a certificate from the principal executive
officer or the principal financial officer of Borrower in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit 5.1(c).
 
“Consolidated Adjusted EBITDA” shall mean, for Borrower and its Subsidiaries for
any period, an amount equal to the sum of (i) Consolidated Net Income for such
period plus (ii) to the extent deducted in determining Consolidated Net Income
for such period, and without duplication, (A) Consolidated Interest Expense, (B)
income tax expense determined on a consolidated basis in accordance with GAAP,
(C) depreciation and amortization determined on a consolidated basis in
accordance with GAAP, (D) all other non-cash charges, costs and expenses
determined on a consolidated basis in accordance with GAAP, in each case for
such period, and (E) all non-recurring charges, costs and expenses acceptable to
Administrative Agent it its sole discretion, determined on a consolidated basis
in accordance with GAAP, in each case for such period, provided, however, that
there shall be included in determining Consolidated Adjusted EBITDA for any
period, without duplication, the Acquired EBITDA of any Acquired Business
acquired by any Loan Party on a Pro Forma Basis during such period for the
preceding four Fiscal Quarters, to the extent not subsequently sold,
transferred, abandoned or otherwise disposed by any Loan Party, based on the
actual Acquired EBITDA of such Acquired Business for such periods (including the
portion thereof occurring prior to such acquisition or conversion).
 
“Consolidated Adjusted EBITDAR” shall mean, for Borrower and its Subsidiaries
for any period, an amount equal to the sum of (i) Consolidated Adjusted EBITDA
for such period and (ii) Consolidated Lease Expense for such period.
 
“Consolidated EBITDA” shall mean, for any Person for any period, an amount equal
to the sum of (i) Consolidated Net Income for such period plus (ii) to the
extent deducted in determining Consolidated Net Income for such period, and
without duplication, (A) Consolidated Interest Expense, (B) income tax expense
determined on a consolidated basis in accordance with GAAP, (C) depreciation and
amortization determined on a consolidated basis in accordance with GAAP, (D) all
other non-cash charges, costs and expenses determined on a consolidated basis in
accordance with GAAP, in each case for such period and (E) all non-recurring
charges, costs and expenses acceptable to Administrative Agent in its sole
discretion, determined on a consolidated basis in accordance with GAAP, in each
case for such period.
 

6

 

 

 
“Consolidated EBITDAR” shall mean, for any Person for any period, an amount
equal to the sum of (i) Consolidated EBITDA for such period and (ii)
Consolidated Lease Expense for such period.
 
“Consolidated Fixed Charges” shall mean, for Borrower and its Subsidiaries for
any period, the sum (without duplication) of (i) Consolidated Interest Expense
paid in cash for such period, (ii) scheduled principal payments paid in cash on
Consolidated Total Debt (other than any revolving Indebtedness) during such
period, (iii) Restricted Payments paid in cash during such period, (iv)
Consolidated Lease Expense paid in cash for such period and (v) Earn Out
Payments and Deferred Payments paid in cash for such period (regardless of
whether or not the liabilities in respect of any such Earn Out Payments and
Deferred Payments at any time constituted liabilities on the balance sheet of
Borrower or any Subsidiary of Borrower in accordance with GAAP).
 
“Consolidated Interest Expense” shall mean, for any Person and any Subsidiary of
such Person for any period determined on a consolidated basis in accordance with
GAAP, the sum of (i) total interest expense, including without limitation the
interest component of any payments in respect of Capital Lease Obligations
capitalized or expensed during such period (whether or not actually paid during
such period) plus (ii) the net amount payable (or minus the net amount
receivable) with respect to Hedging Transactions during such period (whether or
not actually paid or received during such period).
 
“Consolidated Lease Expense” shall mean, for any Person and any Subsidiary of
such Person for any period, the aggregate amount of fixed and contingent rentals
payable with respect to leases of real and personal property (excluding Capital
Lease Obligations) determined on a consolidated basis in accordance with GAAP
for such period.
 
“Consolidated Net Income” shall mean, for any Person for any period, the net
income (or loss) of such Person for such period determined on a consolidated
basis in accordance with GAAP, but excluding therefrom (to the extent otherwise
included therein) (i) any extraordinary gains or losses or charges, (ii) any
gains or losses from asset sales other than in the ordinary course of business,
(iii) any gains attributable to write-ups of assets, (iv) any equity interest of
such Person and any Subsidiary of such Person in the unremitted earnings of any
Person that is not a Subsidiary, (v) any gains or losses from discontinued
operations, (vi) any effect of accounting changes and (vii) any income (or loss)
of any Person accrued prior to the date it becomes a Subsidiary or is merged
into or consolidated with such Person or any Subsidiary on the date that such
Person’s assets are acquired by such Persona or any Subsidiary of such Person.
 

7

 

 

 
“Consolidated Senior Funded Debt” shall mean, as of any date, without
duplication, all Indebtedness of the Borrower and its Subsidiaries (specifically
including obligations in respect of Earn Out Payments and Deferred Payments to
the extent that such obligations in respect of Earn Out Payments and Deferred
Payments constitute liabilities on the balance sheet of Borrower or any
Subsidiary of Borrower in accordance with GAAP, unless such obligations are (i)
expressly subordinated to the Lenders in a manner acceptable to Administrative
Agent and (ii) cash payments of any kind with respect to such obligations are
prohibited unless and until the Obligations are paid in full) of the types
described in subsections (i), (ii), (iii), (v) and (vi) of the definition of
“Indebtedness” set forth in this Agreement, other than Permitted Subordinated
Debt, measured on a consolidated basis as of such date that would be reflected
on a consolidated balance sheet of Borrower prepared in accordance with GAAP.
 
“Consolidated Total Debt” shall mean, as of any date, all Indebtedness of
Borrower and its Subsidiaries measured on a consolidated basis as of such date,
without duplication, (specifically including obligations in respect of Earn Out
Payments and Deferred Payments to the extent that such obligations in respect of
Earn Out Payments and Deferred Payments constitute liabilities on the balance
sheet of Borrower or any Subsidiary of Borrower in accordance with GAAP, unless
such obligations are (i) expressly subordinated to the Lenders in a manner
acceptable to Administrative Agent and (ii) cash payments of any kind with
respect to such obligations are prohibited unless and until the Obligations are
paid in full), but excluding Indebtedness of the type described in subsection
(xi) of the definition thereto.
 
“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.
 
“Credit Providers” shall mean (a) the Administrative Agent, (b) the Lenders, (c)
the Issuing Bank and (d) any other Person (including without limitation an
Affiliate of any Lender) to whom any Loan Party owes any Obligations.
 
“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
 
“Default Interest” shall have the meaning set forth in Section 2.13(c).
 
“Defaulting Lender” shall mean, at any time, a Lender as to which Administrative
Agent has notified Borrower that (i) such Lender has failed for three or more
Business Days to comply with its obligations under this Agreement to make a Loan
and/or to make a payment to the Issuing Bank in respect of a Letter of Credit (a
“funding obligation”), (ii) such Lender has notified Administrative Agent, or
has stated publicly, that it will not comply with any such funding obligation
hereunder or has defaulted on its funding obligations under any other loan
agreement, credit agreement or other financing agreement, (iii) such Lender has,
for three or more Business Days, failed to confirm in writing to Administrative
Agent, in response to a written request of Administrative Agent, that it will
comply with its funding obligations hereunder, or (iv) a Lender Insolvency Event
has occurred and is continuing with respect to such Lender.  Any determination
that a Lender is a Defaulting Lender under clauses (i) through (iv) above will
be made by Administrative Agent in its sole discretion acting in good
faith.  Administrative Agent will promptly send to all parties hereto a copy of
any notice to Borrower provided for in this definition.
 

8

 

 

 
“Deferred Payments” shall mean (i) deferred cash payments (not conditional) paid
or payable in connection with a Permitted Acquisition, whether or not evidenced
by a promissory note or similar instrument and whether or not such payment
obligations would be reflected as a liability on the consolidated balance sheet
of the Borrower and its Subsidiaries and (ii) cash payments in respect of
Indebtedness of any Target assumed by Borrower or any of its Subsidiaries in
conjunction with a Permitted Acquisition, but in either case, excluding Earn-Out
Payments.
 
“Earn Out Payments” shall mean contingent future payments, based upon
performance, paid or payable in connection with a Permitted Acquisition, whether
or not evidenced by a promissory note or similar instrument.
 
“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.
 
“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.
 
“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.
 
“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of Borrower or any Subsidiary directly or indirectly
resulting from or based upon (i) any actual or alleged violation of any
Environmental Law, (ii) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (iii) any actual or alleged
exposure to any Hazardous Materials, (iv) the Release or threatened Release of
any Hazardous Materials or (v) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
 
“ERISA” shall mean the Employee Retirement Income Secu­rity Act of 1974, as
amended from time to time, and any successor statute.
 
“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for the purposes of Section
302 of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 (b), (c), (m) or (o) of the Code.
 

9

 

 

 
“ERISA Event” shall mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the failure of any
Plan to meet the minimum funding standard applicable to the Plan for a plan year
under Section 412 of the Code or Section 302 of ERISA, whether or not waived;
(iii) the filing pursuant to Section 412(c) of the Code or Section 302(c) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (iv) the incurrence by Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (v) the receipt by Borrower or any ERISA Affiliate from
the PBGC or a plan administrator appointed by the PBGC of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (vi) the incurrence by Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (vii) the receipt by Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
 
“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
 
“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D).  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D.  The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
 
“Event of Default” shall have the meaning provided in Article VIII.
 
“Excluded Taxes” shall mean with respect to Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of Borrower hereunder, (a) income or franchise taxes
imposed on (or measured by) its net income by the United States of America, or
by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its Applicable Lending Office is located, (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction in which any Lender is located and (c) in the case of a Foreign
Lender, any withholding tax that (i) is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement, (ii) is imposed on amounts payable to such Foreign Lender at any time
that such Foreign Lender designates a new lending office, other than taxes that
have accrued prior to the designation of such lending office that are otherwise
not Excluded Taxes, and (iii) is attributable to such Foreign Lender’s failure
to comply with Section 2.20(e), and (d) any U.S. federal withholding taxes
imposed under FATCA.
 
“Existing Lender” shall mean Wells Fargo Bank, N.A.
 

10

 

 

 
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.
 
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by
Administrative Agent from three Federal funds brokers of recognized standing
selected by Administrative Agent.
 
“First Tier Foreign Subsidiary” shall mean a Foreign Subsidiary whose immediate
parent is the Borrower or a Domestic Subsidiary of the Borrower.
 
“Fiscal Quarter” shall mean any fiscal quarter of Borrower.
 
“Fiscal Year” shall mean any fiscal year of Borrower.
 
“Fixed Charge Coverage Ratio” shall mean, as of any date, the ratio of (a)
Consolidated Adjusted EBITDAR less (i) the actual amount paid by Borrower and
its Subsidiaries in cash on account of Unfinanced Cash Capital Expenditures and
(ii) the actual amount paid by Borrower and its Subsidiaries in cash during such
period on account of tax expenses, to (b) Consolidated Fixed Charges, in each
case measured for the four consecutive Fiscal Quarters ending on or immediately
prior to such date.
 
“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(30) of the Code.
 
“Foreign Subsidiary” shall mean any Subsidiary that is organized under the laws
of a jurisdiction other than one of the fifty states of the United States or the
District of Columbia.
 
“GAAP” shall mean generally accepted accounting prin­ciples in the United States
applied on a consistent basis and subject to the terms of Section 1.3.
 
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
 

11

 

 

 
“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.  The term “Guarantee” used as a verb
has a corresponding meaning.
 
“Guaranty and Security Agreement” shall mean the Guaranty and Security
Agreement, dated as of the date hereof, executed by Borrower in favor of
Administrative Agent for the benefit of the Credit Providers, as the same may be
further amended, restated, supplemented or otherwise modified from time to time,
including by the execution of Subsidiary Loan Parties from time to time after
the Closing Date.
 
“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
 
“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (iii) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.
 
“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction,  currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
 

12

 

 

 
“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business;
provided, that for purposes of Section 8.1(g), trade payables overdue by more
than 90 days shall be included in this definition except to the extent that any
of such trade payables are being disputed in good faith by appropriate measures
with appropriate reserves), (iv) all obligations of such Person under any
conditional sale or other title retention agreement(s) relating to property
acquired by such Person, (v) all Capital Lease Obligations of such Person, (vi)
all obligations, contingent or otherwise, of such Person in respect of letters
of credit, acceptances or similar extensions of credit, (vii) all Guarantees of
such Person of the type of Indebtedness described in clauses (i) through (vi)
above, (viii) all Indebtedness of a third party secured by any Lien on property
owned by such Person, whether or not such Indebtedness has been assumed by such
Person, (ix) all obligations of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any Capital Stock of
such Person, (x) Off-Balance Sheet Liabilities and (xi) all Hedging
Obligations. The Indebtedness of any Person shall include the Indebtedness of
any partnership or joint venture in which such Person is a general partner or a
joint venturer, except to the extent that the terms of such Indebtedness provide
that such Person is not liable therefor.  For avoidance of doubt, except as
otherwise set forth in this Agreement (in particular, in connection with the
Financial Covenants set forth in Article VI hereof), liabilities with respect to
Earn Out Payments and Deferred Payments shall constitute “Indebtedness” to the
extent such obligations in respect of such Earn Out Payments and Deferred
Payments constitute a liability on the balance sheet of Borrower or any
Subsidiary of Borrower in accordance with GAAP.
 
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
 
“Interest Period” shall mean, with respect to any LIBOR Index Rate Borrowing, a
period of one month, provided, that:
 
(i)             the initial Interest Period for such Borrowing shall commence on
the date of such Borrowing, and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;
 
(ii)            if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the next preceding Business Day;
 
(iii)           any Interest Period which begins on the last Business Day of a
calendar month or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period shall end on the last
Business Day of such calendar month; and
 

13

 

 

 
(iv)           no Interest Period may extend beyond the Revolving Commitment
Termination Date.
 
“Issuing Bank” shall mean SunTrust Bank in its capacity as the issuer of Letters
of Credit pursuant to Section 2.22.
 
“JV Subsidiary” shall mean Innotrac Europe GmbH.
 
“LC Commitment” shall mean that portion of the Aggregate Revolving Commitment
Amount that may be used by Borrower for the issuance of Letters of Credit in an
aggregate face amount not to exceed $5,000,000.
 
“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.
 
“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit but excluding the Letters of Credit.
 
“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of Borrower at such time.  The LC Exposure of any Lender shall be its Pro
Rata Share of the total LC Exposure at such time.
 
“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.
 
“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement.
 
“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.22 by the Issuing Bank for the account of Borrower pursuant to the LC
Commitment.
 
“LIBOR” shall mean, for any Interest Period, the British Bankers’ Association
Interest Settlement Rate per annum for deposits in U.S. Dollars for a period
equal to the Interest Period appearing on the display designated as Page 3750 on
the Dow Jones Markets Services (or such other page on that service or such other
service designated by the British Bankers’ Association for the display of such
Association’s Interest Settlement Rates for Dollar deposits) as of 11:00 a.m.
(London, England time) on the day that is two (2) Business Days prior the first
day of the Interest Period or if such Page 3750 is unavailable for any reason at
such time, the rate which appears on the Reuters Screen ISDA Page as of such
date and such time; provided, that if Administrative Agent determines that the
relevant foregoing sources are unavailable for the relevant Interest Period,
LIBOR shall mean the rate of interest determined by Administrative Agent to be
the average (rounded upward, if necessary, to the nearest 1/100th of 1%) of the
rates per annum at which deposits in U.S. Dollars are offered to Administrative
Agent two (2) Business Days preceding the first day of such Interest Period by
leading banks in the London interbank market as of 10:00 a.m. for delivery on
the first day of such Interest Period, for the number of days comprised therein
and in an amount comparable to the amount of Administrative Agent’s portion of
the relevant LIBOR borrowing.  Such rates may be adjusted for any applicable
reserve requirements.
 

14

 

 

 
“LIBOR Index Rate Determination Date” shall mean the Closing Date and the first
(1st) Business Day of each calendar month thereafter.
 
“LIBOR Index Rate” shall mean, when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans comprising such Borrowing, bears
interest at a rate determined by reference to the LIBOR Index Rate, which shall
be that rate per annum effective on any LIBOR Index Rate Determination Date
which is equal to the quotient of:
 
(i)           the rate per annum equal to the offered rate for deposits in
Dollars for a one (1) month period, which rate appears on that page of Bloomberg
reporting service, or such similar service as determined by Administrative
Agent, that displays British Bankers’ Association interest settlement rates for
deposits in Dollars, as of 11: 00 A.M. (London, England time) two (2) Business
Days prior to the LIBOR Index Rate Determination Date; provided, however, that
if no such offered rate appears on such page, the rate used for such Interest
Period will be the per annum rate of interest determined by Administrative Agent
to be the rate at which U.S. dollar deposits for the Interest Period are offered
to Administrative Agent in the London Inter-Bank Market as of 11:00 A.M.
(London, England time), on the day which is two (2) Business Days prior to the
LIBOR Index Rate Determination Date, divided by
 
(ii)           a percentage equal to 1.00 minus the maximum reserve percentages
(including any emergency, supplemental, special or other marginal reserves)
expressed as a decimal (rounded upward to the next 1/100th of 1%) in effect on
any day to which Administrative Agent is subject with respect to any LIBOR Index
Rate Borrowing pursuant to regulations issued by the Board of Governors of the
Federal Reserve System with respect to Eurocurrency funding (currently referred
to as “eurocurrency liabilities” under Regulation D).  This percentage will be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
 
“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).
 

15

 

 

 
“Liquidity” shall mean, as to the Borrower on any date of determination, the sum
of (i) unencumbered and unrestricted cash plus (ii) availability under the
Revolving Commitment.
 
“Loan Documents” shall mean, collectively, this Agreement, the Collateral
Documents, the LC Documents, all Notices of Borrowing, all Compliance
Certificates, all UCC Financing Statements, all powers and similar instruments
of transfer, any promissory notes issued hereunder and any and all other
instruments, agreements, documents and writings executed in connection with or
incidental to any of the foregoing.
 
“Loan Parties” shall mean Borrower and the Subsidiary Loan Parties.
 
“Loans” shall mean all Revolving Loans.
 
“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on,
(i) the business, results of operations, financial condition, assets,
liabilities or prospects of Borrower and its Subsidiaries taken as a whole,
(ii) the ability of the Loan Parties to perform any of their respective
obligations under the Loan Documents, (iii) the rights and remedies of
Administrative Agent, the Issuing Bank and the Lenders under any of the Loan
Documents or (iv) the legality, validity or enforceability of any of the Loan
Documents.
 
“Material Agreements” shall mean (i) all agreements, indentures or notes
governing the terms of any Material Indebtedness with an individual committed or
outstanding principal amount exceeding $1,000,000, (ii) documentation governing
or evidencing any Permitted Subordinated Debt with an individual committed or
outstanding principal amount exceeding $1,000,000 and any related agreements and
documents and (iii) all other agreements, documents, contracts, indentures and
instruments pursuant to which a default, breach or termination thereof could
reasonably be expected to result in a Material Adverse Effect.
 
“Material Customer” shall mean, as of the date of termination or expiration of
any business relationship with Borrower or any of its Subsidiaries, any customer
of Borrower or any of its Subsidiaries whose revenues comprised ten percent
(10%) or more of the aggregate revenues of the Borrower and its Subsidiaries
during the twelve month period immediately prior to the date of any such
termination or expiration.
 
“Material Indebtedness” shall mean any Indebtedness (other than the Loans and
Letters of Credit) and Hedging Obligations of Borrower or any of its
Subsidiaries (specifically including, but not limited to, obligations in respect
of Earn Out Payments and Deferred Payments to the extent that such obligations
in respect of Earn Out Payments and Deferred Payments constitute liabilities on
the balance sheet of Borrower or any Subsidiary of Borrower in accordance with
GAAP), individually or in an aggregate principal amount exceeding
$1,000,000.  For purposes of determining the amount of attributed Indebtedness
from Hedging Obligations, the “principal amount” of any Hedging Obligations at
any time shall be the Net Mark-to-Market Exposure of such Hedging Obligations.
 

16

 

 

 
“Material Subsidiary” means each Subsidiary of the Borrower which meets any of
the following conditions:
 
(a)           as determined in accordance with GAAP, such Subsidiary’s revenue
for fiscal year 2012 or any Fiscal Year thereafter is 5% or more of the
consolidated revenue of the Borrower and its consolidated Subsidiaries for such
Fiscal Year; or
 
(b)           as determined in accordance with GAAP, such Subsidiary’s tangible
assets constitute 5% or more of the consolidated tangible assets of Borrower and
its consolidated Subsidiaries as of the end of the Borrowers most recently
completed Fiscal Year.
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.
 
“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation.  “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).
 
“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.
 
“Notes” shall mean, collectively, the Revolving Credit Notes.
 
“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing.
 
“Notice of Revolving Borrowing” shall have the meaning as set forth in Section
2.3.
 
“Obligations” shall mean (a) all amounts owing by the Loan Parties to
Administrative Agent, the Issuing Bank, any Lender pursuant to or in connection
with this Agreement or any other Loan Document or otherwise with respect to any
Loan or Letter of Credit including without limitation, all principal, interest
(including any interest accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or like proceeding
relating to Borrower, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding), all reimbursement obligations, fees,
expenses, indemnification and reimbursement payments, costs and expenses
(including all fees and expenses of counsel to Administrative Agent, the Issuing
Bank and any Lender incurred pursuant to this Agreement or any other Loan
Document), whether direct or indirect, absolute or contingent, liquidated or
unliquidated, now existing or hereafter arising hereunder or thereunder, (b) all
Hedging Obligations owed by any Loan Party to any Lender or Affiliate of any
Lender, (c) all Bank Product Obligations between any Loan Party and any Lender
or Affiliate of any Lender, and (d) all Treasury Management Obligations between
any Loan Party and any Credit Provider, together with all renewals, extensions,
modifications or refinancings of any of the foregoing.
 

17

 

 

 
“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.
 
“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.
 
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
 
“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.
 
“Participant” shall have the meaning set forth in Section 10.4(d).
 
“Patriot Act” shall have the meaning set forth in Section 10.14.
 
“Payment Office” shall mean the office of Administrative Agent located at 303
Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which Administrative Agent shall have given written notice to Borrower and the
other Lenders.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.
 
“Permitted Acquisition” means any transaction consummated on or after the
Closing Date, in which the Borrower or a Subsidiary acquires all or
substantially all of the assets or outstanding Capital Stock of any Person, or
any division or business line of any Person, or merges or consolidates with any
Person (with any such acquisition being referred to as an “Acquired Business”
and any such Person, division or line of business being the “Target”), with
respect to which:
 

18

 

 

 
 (i) the Required Lenders have consented or
 
(ii) the Transaction Value of such transaction does not exceed $10,000,000, and
with respect to which the Transaction Value of such transaction, when combined
with the Transaction Values of any prior Permitted Acquisitions consummated
during such Fiscal Year, shall not exceed $15,000,000 in the aggregate for such
Fiscal Year, and the following additional conditions below shall be satisfied
with respect to such transaction, as determined by the Administrative Agent in
its discretion:
 
(A)          at the closing of such transaction, after giving effect thereto, no
Default or Event of Default shall exist or result therefrom,
 
(B)           such acquisition has been approved by the Board of Directors of
the Borrower and the applicable Subsidiary (and as otherwise required in
accordance with applicable law),
 
(C)           the Target is not subject to pending insolvency or similar
proceedings, nor has it consented to the institution of, or failed to contest in
a timely and appropriate manner, any insolvency or similar proceeding or
petition filed against it,
 
(D)           with respect to transactions consisting of an acquisition of
Capital Stock of a Target, or a merger or consolidation with such Target, the
Target shall be Solvent,
 
(E)           at least five (5) Business Days (or such shorter period as
Administrative Agent may approve) prior to the consummation of such transaction,
the Borrower shall give written notice of such transaction to the Administrative
Agent (the “Acquisition Notice”), which shall include the final acquisition
agreement or the then current draft of the acquisition agreement,
 
(F)           if the transaction is a merger, the Borrower or a Subsidiary Loan
Party shall be the surviving entity (provided that any Target can be the
surviving entity of a merger with a Subsidiary Loan party if such Target becomes
a Subsidiary Loan Party promptly upon consummation of such merger),
 
(G) the Acquired Business shall be in substantially the same line of business as
the Borrower and its Subsidiaries or a reasonable extension thereof,
 
(H)           at the closing of such transaction, after giving effect thereto,
Borrower shall have a minimum Liquidity of not less than $5,000,000,
 
(I)            at least five (5) Business Days (or such shorter period as
Administrative Agent may approve) prior to the closing of the transaction,
Borrower shall provide the Administrative Agent (which shall promptly deliver a
copy to the Lenders) pro forma financial statements of the Target for the twelve
(12) month period to immediately follow the closing of the transaction,
reflecting that the Target is projected to have both a Consolidated EBITDA and a
Consolidated EBITDAR (assuming that Consolidated EBITDA and Consolidated EBITDAR
were to be determined for the Target and its Subsidiaries rather than Borrower
and its Subsidiaries, and without regard to adjustments for acquisition
expenses, and otherwise determined on a Pro Forma Basis) for such twelve (12)
month period in an amount greater than $0,
 

19

 

 

 
(J)           at the time it gives the Acquisition Notice, the Borrower shall
deliver to the Administrative Agent (which shall promptly deliver a copy to the
Lenders) a certificate, executed by a Responsible Officer of the Borrower,
demonstrating in sufficient detail:
 
(1) compliance with the Fixed Charge Coverage Ratio for such period as set forth
in Article VI of this Agreement and
 
(2) compliance with the Senior Leverage Ratio not exceeding 0.50x less than the
applicable Senior Leverage Ratio for such period as set forth in Article VI of
this Agreement,
 
in each case with respect to the foregoing clauses (1) and (2), on a Pro Forma
Basis after giving effect to such acquisition and, further, certifying that,
after giving effect to the consummation of such acquisition, the representations
and warranties of the Borrower contained herein will be true and correct in all
material respects (other than those representations and warranties that are
expressly qualified by a Material Adverse Effect or other materiality, in which
case such representations and warranties shall be true and correct in all
respects) and as of the date of such consummation, except to the extent such
representations or warranties expressly relate to an earlier date, and that the
Borrower, as of the date of such consummation, will be in compliance with all
other terms and conditions contained herein,
 
(K)          the transaction shall not be hostile,
 
(L)           the Administrative Agent shall receive financial statements or a
financial review of such Target, as applicable, for its last most recent fiscal
year in form reasonably acceptable to the Administrative Agent and unaudited
fiscal year-to-date statements for the most recent interim period, provided,
that if such financial statements, financial reviews or unaudited fiscal
year-to-date statements (as the case may be) are not available for the Target,
then the Administrative Agent, in its discretion (not to be unreasonably
withheld or delayed), may permit and accept the delivery of such financial
statements, financial reviews or unaudited fiscal year-to-date statements (as
the case may be) comprised of a shorter time-frame or other documentation
available for the Target, and
 
(M) the Borrower shall have executed and delivered or, if applicable, caused its
Domestic Subsidiaries to execute and deliver (as applicable), all guarantees,
collateral documents and other related documents required under Section 5.11.
 
“Permitted Encumbrances” shall mean:
 
(i)             Liens imposed by law for taxes not yet due or which are being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves are being maintained in accordance with GAAP;
 

20

 

 

 
(ii)           statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and other Liens imposed by law in the ordinary course of business
for amounts not yet due or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP;
 
(iii)          pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
 
(iv)          deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obli­gations of a like nature, in each case in the ordinary course of
business;
 
(v)           judgment and attachment liens not giving rise to an Event of
Default or Liens created by or existing from any litigation or legal proceeding
that are currently being contested in good faith by appropriate proceedings and
with respect to which adequate reserves are being maintained in accordance with
GAAP;
 
(vi)          customary rights of set-off, revocation, refund or chargeback
under deposit agreements or under the Uniform Commercial Code or common law of
banks or other financial institutions where Borrower or any of its Subsidiaries
maintains deposits (other than deposits intended as cash collateral) in the
ordinary course of business; and
 
(vii)         easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of Borrower and its Subsidiaries taken as a whole;
 
provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
 
“Permitted Investments” shall mean:
 
(i)            direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States), in each case maturing within one year from the
date of acquisition thereof;
 
(ii)           commercial paper having the highest rating, at the time of
acquisition thereof, of S&P or Moody’s and in either case maturing within six
months from the date of acquisition thereof;
 

21

 

 

 
(iii)          certificates of deposit, bankers’ acceptances and time deposits
maturing within 180 days of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;
 
(iv)           fully collateralized repurchase agreements with a term of not
more than 30 days for securities described in clause (i) above and entered into
with a financial institution satisfying the criteria described in clause (iii)
above; and
 
(v)           mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.
 
“Permitted Subordinated Debt” shall mean any Indebtedness of Borrower or any
Subsidiary (i) that is expressly subordinated to the Obligations on terms and in
an amount satisfactory to Administrative Agent and the Required Lenders in their
sole discretion, (ii) that matures by its terms no earlier than six months after
the later of the Revolving Commitment Termination Date then in effect with no
scheduled principal payments permitted prior to such maturity, and (iii) that is
evidenced by an indenture or other similar agreement that is in a form
satisfactory to Administrative Agent and the Required Lenders.
 
“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.
 
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which Borrower or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA
 
“Pro Forma Basis” means, for purposes of calculating compliance with respect to
a proposed Permitted Acquisition, that such transaction shall be deemed to have
occurred as of the first day of the four Fiscal Quarter period ending as of the
most recent Fiscal Quarter end preceding the date of such transaction.  For
purposes of any such calculation in respect of any Permitted Acquisition, (a)
income statement items (whether positive or negative) attributable to the
Acquired Business shall be included beginning as of the first day of such
applicable four Fiscal Quarter period and (b) no adjustments for unrealized
synergies shall be included other than for operating expense and other cost
reduction determined in good faith by the Borrower to be reasonably expected to
result from any Permitted Acquisition, in each case to the extent acceptable to
the Administrative Agent; provided, that such operating expense and other cost
reductions (1) are reasonably identifiable and factually supportable and (2) are
expected to be realized within 12 months of the date on which such Permitted
Acquisition.
 

22

 

 

 
“Pro Rata Share” shall mean (i) with respect to any Commitment of any Lender at
any time, a percentage, the numerator of which shall be such Lender’s Commitment
(or if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Revolving Credit Exposure), and
the denominator of which shall be the sum of such Commitments of all Lenders (or
if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, all Revolving Credit Exposure of all Lenders)
and (ii) with respect to all Commitments of any Lender at any time, the
numerator of which shall be the sum of such Lender’s Revolving Commitment (or if
such Revolving Commitments have been terminated or expired or the Loans have
been declared to be due and payable, such Lender’s Revolving Credit Exposure)
and the denominator of which shall be the sum of all Lenders’ Revolving
Commitments (or if such Revolving Commitments have been terminated or expired or
the Loans have been declared to be due and payable, all Revolving Credit
Exposure of all Lenders funded under such Commitments).
 
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
 
“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
 
“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
 
“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
 
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.
 
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.
 
“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments at such time or if the Lenders have
no Commitments outstanding, then Lenders holding more than 50% of the Revolving
Credit Exposure, provided, however, that to the extent that any Lender is a
Defaulting Lender, such Defaulting Lender and all of its Commitments and
Revolving Credit Exposure shall be excluded for purposes of determining Required
Lenders; provided, further, however, that so long as there are fewer than three
Lenders (considering any Lender and its Affiliates as a single Lender),
“Required Lenders” shall mean all Lenders.
 
“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule, regulation, or determination of a Governmental Authority, in each
case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
 

23

 

 

 
“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, a senior vice
president, a senior director, the treasurer or a vice president of Borrower or
such other representative of Borrower as may be designated in writing by any one
of the foregoing with the consent of Administrative Agent; and, with respect to
the financial covenants only, the chief financial officer, a senior vice
president, a senior director or the treasurer of Borrower.
 
“Restricted Payment” shall have the meaning set forth in Section 7.5.
 
“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to Borrower and to acquire participations
in Letters of Credit in an aggregate principal amount not exceeding the amount
set forth with respect to such Lender on Schedule III, or in the case of a
Person becoming a Lender after the Closing Date, the amount of the assigned
“Revolving Commitment” as provided in the Assignment and Acceptance executed by
such Person as an assignee,  or the joinder executed by such Person, in each
case as such commitment may subsequently be increased or decreased pursuant to
terms hereof.
 
“Revolving Commitment Termination Date” shall mean the earliest of (i) June 13,
2016, (ii) the date on which the Revolving Commitments are terminated pursuant
to Section 2.8 and (iii) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise) in accordance with the terms of this
Agreement.
 
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans and
LC Exposure.
 
“Revolving Credit Note” shall mean a promissory note of Borrower payable to the
order of a requesting Lender in the principal amount of such Lender’s Revolving
Commitment, in substantially the form of Exhibit A.
 
“Revolving Loan” “Revolving Loan” shall mean a loan made by a Lender to Borrower
under its Revolving Commitment, which, except as expressly set forth in this
Agreement, shall be a LIBOR Index Rate Loan.
 
“S&P” shall mean Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
 
“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Pages/default.aspx, or as
otherwise published from time to time.
 
“Sanctioned Person” shall mean (i) a Person named on the list of “Specially
Designated Nationals” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (ii) (A) an agency of the
government of a Sanctioned Country, (B) an organization controlled by a
Sanctioned Country, or (C) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC.
 

24

 

 

 
“Senior Leverage Ratio” shall mean, as of any date, the ratio of (i)
Consolidated Senior Funded Debt as of such date to (ii) Consolidated Adjusted
EBITDA for the four consecutive Fiscal Quarters ending on or immediately prior
to such date.
 
“Services Agreement” means any treasury management, sweep or similar agreement
between Lender and Borrower or any Subsidiary, as in effect from time to time,
and any modifications thereto or replacements thereof.
 
“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including subordinated and contingent liabilities,
of such Person; (b) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts and liabilities, including subordinated and
contingent liabilities as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature; and
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital.  The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that would reasonably be expected to
become an actual or matured liability.
 
“Subordinated Debt Documents” shall mean any indenture, agreement or similar
instrument governing any Permitted Subordinated Debt.
 
“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (ii) that is, as
of such date, otherwise controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.  Unless
otherwise indicated, all references to “Subsidiary” hereunder shall mean a
Subsidiary of Borrower.
 
“Subsidiary Loan Party” shall mean any Subsidiary that executes or becomes a
party to the Guaranty and Security Agreement.
 
“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.
 

25

 

 

 
“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.
 
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Third Party Waiver” means a waiver or subordination of Liens satisfactory to
Administrative Agent from any lessors, mortgages, warehouse operators,
processors or other third parties that might have lienholders’ enforcement
rights against any Collateral, waiving or subordinating those rights in favor of
Administrative Agent and assuring Administrative Agent’s access to the
Collateral in exercise of Administrative Agent’s rights hereunder.
 
“Transaction Value” shall mean, as to any Permitted Acquisition, the sum of (i)
the aggregate cash consideration actually paid in connection with any Permitted
Acquisition at closing plus (ii) any cash consideration held back by Borrower or
a Subsidiary as a reserve, escrow or the like to be paid upon the satisfaction
of one or more post-closing conditions (but which are not of the type which
constitute conditions to the making of Earn Out Payments) plus (iii) any
Indebtedness of the Target assumed in conjunction with any Permitted Acquisition
plus (iv) Earn Out Payments paid in cash during any Fiscal Year plus (v)
Deferred Payments paid in cash during any Fiscal Year (in each case with respect
to the foregoing subsections (iv) and (v), regardless of whether or not the
liabilities in respect of Earn Out Payments and Deferred Payments at any time
constituted liabilities on the balance sheet of Borrower or any Subsidiary of
Borrower in accordance with GAAP).  For avoidance of doubt, equity securities of
Borrower issued to a Target or the holders of the Target’s Capital Stock as
purchase consideration in connection with a Permitted Acquisition shall not be
included in the computation of Transaction Value.
 
“Treasury Management Obligations” shall mean, collectively, all obligations and
other liabilities of any Loan Parties pursuant to any agreements governing the
provision to such Loan Parties of treasury or cash management services,
including deposit accounts, funds transfer, automated clearing house, zero
balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services.
 
“Unfinanced Cash Capital Expenditures” shall mean Capital Expenditures made in
cash other than Capital Expenditures (i) made in connection with the
replacement, substitution or restoration of assets to the extent financed from
insurance proceeds (or other similar recoveries) paid on account of the loss of
or damage to the assets being replaced or restored and (ii) actually paid for or
actually reimbursed in cash by a Person other than Borrower and its Subsidiaries
in a manner not otherwise prohibited by the terms of this Agreement.
 
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
 

26

 

 

 
“Wholly-Owned Subsidiary” means a Subsidiary, one hundred percent (100%) of the
Capital Stock and voting control of which is owned, directly or indirectly, by
Borrower.
 
Section 1.2. Classifications of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by type (e.g. a “LIBOR Index
Rate Loan or a “Base Rate Loan”). Borrowings also may be classified and referred
to by class (e.g. “Revolving Borrowing”) or by type (e.g. a “LIBOR Index Rate
Borrowing”) or by class and type (e.g. a “Revolving LIBOR Index Rate
Borrowing”).
 
Section 1.3. Accounting Terms and Determination.  Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statement of Borrower delivered pursuant to
Section 5.1(a); provided, that if Borrower notifies Administrative Agent that
Borrower wishes to amend any covenant in Article VI to eliminate the effect of
any change in GAAP on the operation of such covenant (or if Administrative Agent
notifies Borrower that the Required Lenders wish to amend Article VI for such
purpose), then Borrower’s compliance with such covenant shall be determined on
the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant is
amended in a manner satisfactory to Borrower and the Required Lenders.
 
Section 1.4. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the word “to”
means “to but excluding”.  Unless the context requires otherwise (i) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as it was originally executed or as it may from time to time be amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns, (iii) the words “hereof”, “herein” and
“hereunder” and words of similar import shall be construed to refer to this
Agreement as a whole and not to any particular provision hereof, (iv) all
references to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles, Sections, Exhibits and Schedules to this Agreement and (v)
all references to a specific time shall be construed to refer to the time in
Atlanta, Georgia, the city and state of Administrative Agent’s principal office,
unless otherwise indicated.
 

27

 

 

 
ARTICLE II
 
AMOUNT AND TERMS OF THE COMMITMENTS
 
Section 2.1. General Description of Facilities.  Subject to and upon the terms
and conditions herein set forth, (i) the Lenders hereby establish in favor of
Borrower a revolving credit facility pursuant to which each Lender severally
agrees (to the extent of such Lender’s Revolving Commitment) to make Revolving
Loans to Borrower in accordance with Section 2.2, (ii) the Issuing Bank agrees
to issue Letters of Credit in accordance with Section 2.22, and (iii) each
Lender agrees to purchase a participation interest in the Letters of Credit
pursuant to the terms and conditions hereof; provided, that in no event shall
the aggregate principal amount of all outstanding Revolving Loans and
outstanding LC Exposure exceed at any time the Aggregate Revolving Commitment
Amount from time to time in effect.
 
Section 2.2. Revolving Loans.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans, ratably in
proportion to its Pro Rata Share, to Borrower, from time to time during
the Availability Period, in an aggregate principal amount outstanding at any
time that will not result in (a) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Revolving Commitment or (b) the aggregate Revolving
Credit Exposures of all Lenders exceeding the Aggregate Revolving Commitment
Amount.  During the Availability Period, Borrower shall be entitled to borrow,
prepay and reborrow Revolving Loans in accordance with the terms and conditions
of this Agreement; provided, that Borrower may not borrow or reborrow should
there exist a Default or Event of Default.
 
Section 2.3. Procedure for Revolving Borrowings.  Borrower shall give
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Revolving Borrowing or LIBOR Index Rate Borrowing substantially
in the form of Exhibit 2.3 (a “Notice of Revolving Borrowing”) prior to 11:00
a.m. on the requested date of each LIBOR Index Rate Borrowing.  Each Notice of
Revolving Borrowing shall be irrevocable and shall specify: (i) the aggregate
principal amount of such Borrowing and (ii) the date of such Borrowing (which
shall be a Business Day).  Except as expressly set forth in this Agreement, each
Revolving Borrowing shall consist entirely of LIBOR Index Rate Loans.  The
aggregate principal amount of each Base Rate Borrowing (when and if applicable)
and LIBOR Index Rate Borrowing shall not be less than $1,000,000 or a larger
multiple of $100,000.  Promptly following the receipt of a Notice of Revolving
Borrowing in accordance herewith, Administrative Agent shall advise each Lender
of the details thereof and the amount of such Lender’s Revolving Loan to be made
as part of the requested Revolving Borrowing.
 
Section 2.4.          [Intentionally Omitted].
 
Section 2.5.          [Intentionally Omitted].
 
Section 2.6.          Funding of Borrowings.
 
(a)           Each Lender will make available each Loan to be made by it
hereunder on the proposed date thereof by wire transfer in immediately available
funds by 11:00 a.m. to Administrative Agent at the Payment
Office.  Administrative Agent will make such Loans available to Borrower by
promptly crediting the amounts that it receives, in like funds by the close of
business on such proposed date, to an account maintained by Borrower with
Administrative Agent or at Borrower’s option, by effecting a wire transfer of
such amounts to an account designated by Borrower to Administrative Agent.
 

28

 

 

 
(b)           Unless Administrative Agent shall have been notified by any Lender
prior to 5:00 p.m. one (1) Business Day prior to the date of a Borrowing in
which such Lender is to participate that such Lender will not make available to
Administrative Agent such Lender’s share of such Borrowing, Administrative Agent
may assume that such Lender has made such amount available to Administrative
Agent on such date, and Administrative Agent, in reliance on such assumption,
may make available to Borrower on such date a corresponding amount.  If such
corresponding amount is not in fact made available to Administrative Agent by
such Lender on the date of such Borrowing, Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender
together with interest at the Federal Funds Rate until the second Business Day
after such demand and thereafter at the Base Rate.  If such Lender does not pay
such corresponding amount forthwith upon Administrative Agent’s demand therefor,
Administrative Agent shall promptly notify Borrower, and Borrower shall
immediately pay such corresponding amount to Administrative Agent together with
interest at the rate specified for such Borrowing.  Nothing in this subsection
shall be deemed to relieve any Lender from its obligation to fund its Pro Rata
Share of any Borrowing hereunder or to prejudice any rights which Borrower may
have against any Lender as a result of any default by such Lender hereunder.
 
(c)           All Revolving Borrowings shall be made by the Lenders on the basis
of their respective Pro Rata Shares.  No Lender shall be responsible for any
default by any other Lender in its obligations hereunder, and each Lender shall
be obligated to make its Loans provided to be made by it hereunder, regardless
of the failure of any other Lender to make its Loans hereunder.
 
Section 2.7.          Interest Elections.
 
(a)           Except as otherwise expressly set forth in this Agreement, each
Borrowing shall be a LIBOR Index Rate Borrowing.
 
(b)           No Borrowing may be continued as a LIBOR Index Rate Borrowing if a
Default or an Event of Default exists, unless Administrative Agent and the
Required Lenders shall have otherwise consented in writing.
 
Section 2.8.          Optional Reduction and Termination of Commitments.
 
(a)           Unless previously terminated, all Revolving Commitments and LC
Commitments shall terminate on the Revolving Commitment Termination Date.
 
(b)           Upon at least three (3) Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing) to Administrative Agent (which
notice shall be irrevocable), Borrower may reduce the Aggregate Revolving
Commitments in part or terminate the Aggregate Revolving Commitments in whole;
provided, that (i) any partial reduction shall apply to reduce proportionately
and permanently the Revolving Commitment of each Lender, (ii) any partial
reduction pursuant to this Section 2.8 shall be in an amount of at least
$5,000,000 and any larger multiple of $1,000,000, and (iii) no such reduction
shall be permitted which would reduce the Aggregate Revolving Commitment Amount
to an amount less than the outstanding Revolving Credit Exposures of all
Lenders.  Any such reduction in the Aggregate Revolving Commitment Amount below
the sum of the principal amount of the LC Commitment shall result in a
proportionate reduction (rounded to the next lowest integral multiple of
$100,000) in the LC Commitment.
 

29

 

 

 
(c)           Borrower may terminate (on a non-ratable basis) the unused amount
of the Revolving Commitment of a Defaulting Lender upon not less than five (5)
Business Days’ prior notice to Administrative Agent (which will promptly notify
the Lenders thereof), and in such event the provisions of Section 2.26 will
apply to all amounts thereafter paid by Borrower for the account of any such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts), provided that such termination will
not be deemed to be a waiver or release of any claim Borrower, Administrative
Agent, the Issuing Bank or any Lender may have against such Defaulting Lender.
 
Section 2.9.          Repayment of Loans. The outstanding principal amount of
all Revolving Loans shall be due and payable (together with accrued and unpaid
interest thereon) on the Revolving Commitment Termination Date.
 
Section 2.10.        Evidence of Indebtedness.  (a)  Each Lender shall maintain
in accordance with its usual practice appropriate records evidencing the
Indebtedness of Borrower to such Lender resulting from each Loan made by such
Lender from time to time, including the amounts of principal and interest
payable thereon and paid to such Lender from time to time under this
Agreement.  Administrative Agent shall maintain appropriate records in which
shall be recorded (i) the Revolving Commitment of each Lender, (ii) the amount
of each Loan made hereunder by each Lender and the Interest Period applicable
thereto, (iii) the date and amount of any principal or interest due and payable
or to become due and payable from Borrower to each Lender hereunder in respect
of such Loans and (iv) both the date and amount of any sum received by
Administrative Agent hereunder from Borrower in respect of the Loans and each
Lender’s Pro Rata Share thereof.  The entries made in such records, absent
manifest error, shall be prima facie evidence of the existence and amounts of
the obligations of Borrower therein recorded; provided, that the failure or
delay of any Lender or Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of Borrower to repay the Loans (both principal and unpaid accrued
interest) of such Lender in accordance with the terms of this Agreement.
 
(b)           This Agreement evidences the obligation of Borrower to repay the
Loans and is being executed as a “noteless” credit agreement.  However, at the
request of any Lender at any time, Borrower agrees that it will prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by Administrative Agent.  Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment permitted hereunder) be represented by one or more promissory notes
in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
 

30

 

 

 
Section 2.11.        Optional Prepayments.  Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, without
premium or penalty, by giving irrevocable written notice (or telephonic notice
promptly confirmed in writing) to Administrative Agent not less than one (1)
Business Day prior to the date of such prepayment.  Each such notice shall be
irrevocable and shall specify the proposed date of such prepayment and the
principal amount of each Borrowing or portion thereof to be prepaid.  Upon
receipt of any such notice, Administrative Agent shall promptly notify each
affected Lender of the contents thereof and of such Lender’s Pro Rata Share of
any such prepayment.  If such notice is given, the aggregate amount specified in
such notice shall be due and payable on the date designated in such notice,
together with accrued interest to such date on the amount so prepaid in
accordance with Section 2.13(d).  Each partial prepayment of any Loan shall be
in an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same type pursuant to Section 2.2.  Each prepayment of a
Borrowing shall be applied ratably to the Loans comprising such Borrowing.
 
Section 2.12.        Mandatory Prepayments. If at any time the Revolving Credit
Exposure of all Lenders exceeds the Aggregate Revolving Commitment Amount, as
reduced pursuant to Section 2.8 or otherwise, Borrower shall immediately repay
Revolving Loans in an amount equal to such excess, together with all accrued and
unpaid interest on such excess amount and any amounts due under Section
2.19.  Each prepayment shall be applied first to the Base Rate Loans to the full
extent thereof, and next to LIBOR Index Rate Loans to the full extent
thereof.  If after giving effect to prepayment of all Revolving Loans, the
Revolving Credit Exposure of all Lenders exceeds the Aggregate Revolving
Commitment Amount, Borrower shall deposit in an account with Administrative
Agent, in the name of Administrative Agent and for the benefit of the Issuing
Bank and the Lenders, an amount in cash equal to such excess plus any accrued
and unpaid fees thereon to be held as collateral for the LC Exposure.  Such
account shall be administered in accordance with Section 2.22(g) hereof.
 
Section 2.13.        Interest on Loans.
 
(a)           Borrower shall pay interest on each Base Rate Loan at the Base
Rate in effect from time to time and on each LIBOR Index Rate Loan at the LIBOR
Index Rate for the applicable Interest Period in effect for such Loan, plus, in
each case, the Applicable Margin in effect from time to time.
 
(b)           Notwithstanding clause (a) above, while an Event of Default
exists, at the option of the Required Lenders, and after acceleration, Borrower
shall pay interest (“Default Interest”) with respect to all Loans at the rate
otherwise applicable for the then-current Interest Period plus an additional 2%
per annum until the last day of such Interest Period, and thereafter, all Loans
shall be converted to Base Rate Loans, and such Base Rate Loans and all other
Obligations hereunder (other than Loans), shall bear interest at the rate in
effect for Base Rate Loans, plus the Applicable Margin at Level IV, plus an
additional 2% per annum.
 
(c)           Interest on the principal amount of all Loans shall accrue from
and including the date such Loans are made to but excluding the date of any
repayment thereof.  Interest on all outstanding Base Rate Loans and all
outstanding LIBOR Index Rate Loans shall be payable monthly in arrears on the
last day of each calendar month and on the Revolving Commitment Termination
Date.  All Default Interest shall be payable on demand.
 

31

 

 

 
(d)           Administrative Agent shall determine each interest rate applicable
to the Loans hereunder and shall promptly notify Borrower and the Lenders of
such rate in writing (or by telephone, promptly confirmed in writing).  Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.
 
Section 2.14.        Fees.
 
(a)           Borrower shall pay to Administrative Agent, for the ratable
benefit of each Lender, an upfront fee in the amount of $62,500, which shall be
due and payable on the Closing Date.
 
(b)           Borrower agrees to pay to Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Percentage
per annum (determined daily in accordance with Schedule I) on the daily amount
of the unused Revolving Commitment of such Lender during the Availability
Period; provided, that if such Lender continues to have any Revolving Credit
Exposure after the Revolving Commitment Termination Date, then the facility fee
shall continue to accrue on the daily amount of such Revolving Credit Exposure
from and after the Revolving Commitment Termination Date to the date that all of
such Lender’s Revolving Credit Exposure has been paid in full.  For purposes of
computing commitment fees with respect to the Revolving Commitments, the
Revolving Commitment of each Lender shall be deemed used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender.
 
(c)           Borrower agrees to pay (i) to Administrative Agent, for the
account of each Lender, a letter of credit fee with respect to its participation
in each Letter of Credit, which shall accrue at a rate per annum equal to the
Applicable Margin for LIBOR Index Rate Loans then in effect on the average daily
amount of such Lender’s LC Exposure attributable to such Letter of Credit during
the period from and including the date of issuance of such Letter of Credit to
but excluding the date on which such Letter of Credit expires or is drawn in
full (including without limitation any LC Exposure that remains outstanding
after the Revolving Commitment Termination Date) and (ii) if more than one
Lender has a Commitment, to the Issuing Bank for its own account a fronting fee,
which shall accrue at the rate of 0.25% per annum on the average daily amount of
the LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the Availability Period (or until the date that such
Letter of Credit is irrevocably cancelled, whichever is later), as well as the
Issuing Bank’s standard fees with respect to issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings
thereunder.  Notwithstanding the foregoing, if the Required Lenders elect to
increase the interest rate on the Loans to the Default Interest pursuant to
Section 2.13(c), the rate per annum used to calculate the letter of credit fee
pursuant to clause (i) above shall automatically be set to an Applicable Margin
at Level IV plus an additional 2% per annum.
 
(d)           Accrued fees under paragraphs (b) and (c) above shall be payable
quarterly in arrears on the last day of each March, June, September and
December, commencing on June 30, 2013 and on the Revolving Commitment
Termination Date (and if later, the date the Loans and LC Exposure shall be
repaid in their entirety); provided further, that any such fees accruing after
the Revolving Commitment Termination Date shall be payable on demand.
 

32

 

 

 
(e)           Anything herein to the contrary notwithstanding, during such
period as a Lender is a Defaulting Lender, such Defaulting Lender will not be
entitled to any fees accruing during such period pursuant to Sections 2.14(b)
and (c) (without prejudice to the rights of the Lenders other than Defaulting
Lenders in respect of such fees), or any amendment fees hereafter offered to any
Lender, and the pro rata payment provisions of Section 2.20 will automatically
be deemed adjusted to reflect the provisions of this Section.
 
Section 2.15.        Computation of Interest and Fees.
 
All computations of interest and fees hereunder shall be made on the basis of a
year of 360 days for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or fees
are payable (to the extent computed on the basis of days elapsed), except that
interest computed by reference to the Base Rate shall be computed on the basis
of a year of 365 days (or 366 days in a leap year).  Each determination by
Administrative Agent of an interest rate or fee hereunder shall be made in good
faith and, except for manifest error, shall be final, conclusive and binding for
all purposes.
 
Section 2.16.        Inability to Determine Interest Rates.  If prior to the
commencement of any Interest Period for any LIBOR Index Rate Borrowing,
 
(i)            Administrative Agent shall have determined (which determination
shall be conclusive and binding upon Borrower) that, by reason of circumstances
affecting the relevant interbank market, adequate means do not exist for
ascertaining LIBOR for such Interest Period, or
 
(ii)            Administrative Agent shall have received notice from the
Required Lenders that the LIBOR Index Rate does not adequately and fairly
reflect the cost to such Lenders (or Lender, as the case may be) of making,
funding or maintaining their (or its, as the case may be) LIBOR Index Rate Loans
for such Interest Period,
 
Administrative Agent shall give written notice (or telephonic notice, promptly
confirmed in writing) to Borrower and to the Lenders as soon as practicable
thereafter.  Until Administrative Agent shall notify Borrower and the Lenders
that the circumstances giving rise to such notice no longer exist, (i) the
obligations of the Lenders to make LIBOR Index Rate Revolving Loans or to
continue or convert outstanding Loans as or into LIBOR Index Rate Loans shall be
suspended and (ii) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto
unless Borrower prepays such Loans in accordance with this Agreement.
 
Section 2.17.       Illegality.  If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any LIBOR Index Rate Loan
and such Lender shall so notify Administrative Agent, Administrative Agent shall
promptly give notice thereof to Borrower and the other Lenders, whereupon until
such Lender notifies Administrative Agent and Borrower that the circumstances
giving rise to such suspension no longer exist, the obligation of such Lender to
make LIBOR Index Rate Loans, or to continue or convert outstanding Loans as or
into LIBOR Index Rate Loans, shall be suspended.  In the case of the making of a
LIBOR Index Rate Borrowing, such Lender’s Revolving Loan shall be made as a Base
Rate Loan as part of the same Revolving Borrowing for the same Interest Period
and if the affected LIBOR Index Rate Borrowing is then outstanding, such Loan
shall be converted to a Base Rate Loan either (i) on the last day of the then
current Interest Period applicable to such LIBOR Index Rate Loan if such Lender
may lawfully continue to maintain such Loan to such date or (ii) immediately if
such Lender shall determine that it may not lawfully continue to maintain such
LIBOR Index Rate Loan (as the case may be) to such date.  Notwithstanding the
foregoing, the affected Lender shall, prior to giving such notice to
Administrative Agent, designate a different Applicable Lending Office if such
designation would avoid the need for giving such notice and if such designation
would not otherwise be disadvantageous to such Lender in the good faith exercise
of its discretion.
 

33

 

 

 
Section 2.18.        Increased Costs.
 
(a)           If any Change in Law shall:
 
(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement that is not otherwise
included in the determination of the LIBOR Index Rate hereunder against assets
of, deposits with or for the account of, or credit extended by, any Lender
(except any such reserve requirement reflected in the LIBOR Index Rate) or the
Issuing Bank; or
 
(ii)            impose on any Lender or on the Issuing Bank or the eurodollar
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement, any LIBOR Index Rate Loans made by such Lender or any
Letter of Credit or any participation therein;
 
and the result of either of the foregoing is to increase the cost to such Lender
of making, converting into, continuing or maintaining a LIBOR Index Rate Loan or
to increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then Borrower shall promptly pay, upon written notice from and
demand by such Lender on Borrower (with a copy of such notice and demand to
Administrative Agent), to Administrative Agent for the account of such Lender,
within five (5) Business Days after the date of such notice and demand,
additional amount or amounts sufficient to compensate such Lender or the Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.
 
(b)           If any Lender or the Issuing Bank shall have determined that on or
after the date of this Agreement any Change in Law regarding capital
requirements has or would have the ef­fect of reducing the rate of return on
such Lender’s or the Issuing Bank’s capital (or on the capital of such Lender’s
or the Issuing Bank’s parent corporation) as a consequence of its obligations
here­under or under or in respect of any Letter of Credit to a level below that
which such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s
parent corporation could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies or the policies of
such Lender’s or the Issuing Bank’s parent corporation with respect to capital
adequacy) then, from time to time, within five (5) Business Days after receipt
by Borrower of written demand by such Lender (with a copy thereof to
Administrative Agent), Borrower shall pay to such Lender such additional amounts
as will compensate such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s parent corporation for any such reduction suffered.
 

34

 

 

 
(c)           A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or
such Lender’s or the Issuing Bank’s parent corporation, as the case may be,
specified in paragraph (a) or (b) of this Section 2.18 shall be delivered to
Borrower (with a copy to Administrative Agent) and shall be conclusive, absent
manifest error.  Borrower shall pay any such Lender or the Issuing Bank, as the
case may be, such amount or amounts within five (5) Business Days after receipt
thereof.
 
(d)           Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section 2.18 shall not constitute a waiver
of such Lender’s or the Issuing Bank’s right to demand such compensation.
 
Section 2.19.         [Intentionally Omitted].
 
Section 2.20.         Taxes.
 
(a)           Any and all payments by or on account of any obligation of
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if Borrower shall be required
to deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.20) Administrative Agent, any Lender or the Issuing Bank (as the
case may be) shall receive an amount equal to the sum it would have received had
no such deductions been made, (ii) Borrower shall make such deductions and (iii)
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
 
(b)           In addition, Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c)           Borrower shall indemnify Administrative Agent, each Lender and the
Issuing Bank, within five (5) Business Days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by Administrative
Agent, such Lender or the Issuing Bank, as the case may be, on or with respect
to any payment by or on account of any obligation of Borrower hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.20) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to Borrower by a Lender or the
Issuing Bank, or by Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Bank, shall be conclusive absent manifest error.
 
(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by Borrower to a Governmental Authority, Borrower shall deliver to
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to Administrative Agent.
 

35

 

 

 
(e)           Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the Code or any treaty to which the United
States is a party, with respect to payments under this Agreement shall deliver
to Borrower (with a copy to Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by Borrower as will permit
such payments to be made without withholding or at a reduced rate.  Without
limiting the generality of the foregoing, each Foreign Lender agrees that it
will deliver to Administrative Agent and Borrower (or in the case of a
Participant, to the Lender from which the related participation shall have been
purchased), as appropriate, two (2) duly completed copies of (i) Internal
Revenue Service Form W-8 ECI, or any successor form thereto, certifying that the
payments received from Borrower hereunder are effectively connected with such
Foreign Lender’s conduct of a trade or business in the United States; or (ii)
Internal Revenue Service Form W-8 BEN, or any successor form thereto, certifying
that such Foreign Lender is entitled to benefits under an income tax treaty to
which the United States is a party which reduces the rate of withholding tax on
payments of interest; or (iii) Internal Revenue Service Form W-8 BEN, or any
successor form prescribed by the Internal Revenue Service, together with a
certificate (A) establishing that the payment to the Foreign Lender qualifies as
“portfolio interest” exempt from U.S. withholding tax under Code section 871(h)
or 881(c), and (B) stating that (1) the Foreign Lender is not a bank for
purposes of Code section 881(c)(3)(A), or the obligation of Borrower hereunder
is not, with respect to such Foreign Lender, a loan agreement entered into in
the ordinary course of its trade or business, within the meaning of that
section; (2) the Foreign Lender is not a 10% shareholder of Borrower within the
meaning of Code section 871(h)(3) or 881(c)(3)(B); and (3) the Foreign Lender is
not a controlled foreign corporation that is related to Borrower within the
meaning of Code section 881(c)(3)(C); or (iv) such other Internal Revenue
Service forms as may be applicable to the Foreign Lender, including Forms W-8
IMY or W-8 EXP.  Each such Foreign Lender shall deliver to Borrower and
Administrative Agent such forms on or before the date that it becomes a party to
this Agreement (or in the case of a Participant, on or before the date such
Participant purchases the related participation).  In addition, each such
Foreign Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Foreign Lender.  Each such
Foreign Lender shall promptly notify Borrower and Administrative Agent at any
time that it determines that it is no longer in a position to provide any
previously delivered certificate to Borrower (or any other form of certification
adopted by the Internal Revenue Service for such purpose).
 
(f)           If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Borrower and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by Borrower or Administrative
Agent as may be necessary for Borrower and Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this Section 2.20(f),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
 

36

 

 

 
Section 2.21.        Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.
 
(a)           Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Sections 2.18, 2.19 or 2.20, or
otherwise) prior to 2:00 p.m. on the date when due, in immediately available
funds, free and clear of any defenses, rights of set-off, counterclaim, or
withholding or deduction of taxes.  Any amounts received after such time on any
date may, in the discretion of Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to Administrative Agent at
the Payment Office, except payments to be made directly to the Issuing Bank as
expressly provided herein and except that payments pursuant to Sections 2.18,
2.19 and 2.20 and 10.3 shall be made directly to the Persons entitled
thereto.  Administrative Agent shall distribute any such payments received by it
for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be made payable for the period of such extension.  All
payments hereunder shall be made in Dollars.
 
(b)           If at any time insufficient funds are received by and available to
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest, fees and all other reimbursable expenses of the Lenders
then due and payable pursuant to any of the Loan Documents, such funds shall be
applied: first, to Administrative Agent’s fees and reimbursable expenses then
due and payable pursuant to any of the Loan Documents; second, to all
reimbursable expenses of the Lenders and all fees and reimbursable expenses of
the Issuing Bank then due and payable pursuant to any of the Loan Documents, pro
rata to the Lenders and the Issuing Bank based on their respective pro rata
shares of such fees and expenses; third, to interest and fees then due and
payable hereunder, pro rata to the Lenders based on their respective pro rata
shares of such interest and fees; fourth, to the payment of principal of the
Loans and unreimbursed LC Disbursements then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties; fifth, to the payment
Hedging Obligations, Bank Product Obligations and Treasury Management
Obligations then due, ratably among the parties entitled thereto in accordance
with the amounts of Hedging Obligations, Bank Product Obligations and Treasury
Management Obligations then due to such parties.
 
(c)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements that would
result in such Lender receiving payment of a greater proportion of the aggregate
amount of its Revolving Credit Exposure and accrued interest and fees thereon
than the proportion received by any other Lender with respect to its Revolving
Credit Exposure, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Credit
Exposure of other Lenders to the extent necessary so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Credit Exposure; provided, that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Revolving Credit Exposure
to any assignee or participant, other than to Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall
apply).  Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of Borrower in the amount of
such participation.
 

37

 

 

 
(d)           Unless Administrative Agent shall have received notice from
Borrower prior to the date on which any payment is due to Administrative Agent
for the account of the Lenders or the Issuing Bank hereunder that Borrower will
not make such payment, Administrative Agent may assume that Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount or amounts due.  In such event, if Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to Administrative Agent forthwith on demand the amount
so distributed to such Lender or Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by Administrative Agent in accordance
with banking industry rules on interbank compensation.
 
(e)           If any Lender shall fail to make any payment required to be made
by it hereunder, then Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by Administrative Agent for the account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid.
 
Section 2.22.        Letters of Credit.
 
(a)           During the Availability Period, the Issuing Bank, in reliance upon
the agreements of the other Lenders pursuant to Section 2.22(d), agrees to
issue, at the request of Borrower, Letters of Credit for the account of Borrower
on the terms and conditions hereinafter set forth; provided, that (i) each
Letter of Credit shall expire on the earlier of (A) the date one year after the
date of issuance of such Letter of Credit (or in the case of any renewal or
extension thereof, one year after such renewal or extension) and (B) the date
that is five (5) Business Days prior to the Revolving Commitment Termination
Date; (ii) each Letter of Credit shall be in a stated amount of at least
$50,000; and (iii) Borrower may not request any Letter of Credit, if, after
giving effect to such issuance (A) the aggregate LC Exposure would exceed the LC
Commitment or (B) the aggregate Revolving Credit Exposure of all Lenders would
exceed the Aggregate Revolving Commitment Amount. Each Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Issuing Bank without recourse a participation in each Letter of Credit equal to
such Lender’s Pro Rata Share of the aggregate amount available to be drawn under
such Letter of Credit on the date of issuance with respect to all other Letters
of Credit.  Each issuance of a Letter of Credit shall be deemed to utilize the
Revolving Commitment of each Lender by an amount equal to the amount of such
participation.
 

38

 

 

 
(b)           To request the issuance of a Letter of Credit (or any amendment,
renewal or extension of an outstanding Letter of Credit), Borrower shall give
the Issuing Bank and Administrative Agent irrevocable written notice at least
three (3) Business Days prior to the requested date of such issuance specifying
the date (which shall be a Business Day) such Letter of Credit is to be issued
(or amended, extended or renewed, as the case may be), the expiration date of
such Letter of Credit, the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit.  In addition to the
satisfaction of the conditions in Article III, the issuance of such Letter of
Credit (or any amendment which increases the amount of such Letter of Credit)
will be subject to the further conditions that such Letter of Credit shall be in
such form and contain such terms as the Issuing Bank shall approve and that
Borrower shall have executed and delivered any additional applications,
agreements and instruments relating to such Letter of Credit as the Issuing Bank
shall reasonably require; provided, that in the event of any conflict between
such applications, agreements or instruments and this Agreement, the terms of
this Agreement shall control.
 
(c)           At least two Business Days prior to the issuance of any Letter of
Credit, the Issuing Bank will confirm with Administrative Agent (by telephone or
in writing) that Administrative Agent has received such notice and if not, the
Issuing Bank will provide Administrative Agent with a copy thereof.  Unless the
Issuing Bank has received notice from Administrative Agent on or before the
Business Day immediately preceding the date the Issuing Bank is to issue the
requested Letter of Credit (1) directing the Issuing Bank not to issue the
Letter of Credit because such issuance is not then permitted hereunder because
of the limitations set forth in Section 2.22(a) or that one or more conditions
specified in Article III are not then satisfied, then, subject to the terms and
conditions hereof, the Issuing Bank shall, on the requested date, issue such
Letter of Credit in accordance with the Issuing Bank’s usual and customary
business practices.
 
(d)           The Issuing Bank shall examine all documents purporting to
represent a demand for payment under a Letter of Credit promptly following its
receipt thereof.  The Issuing Bank shall notify Borrower and Administrative
Agent of such demand for payment and whether the Issuing Bank has made or will
make a LC Disbursement thereunder; provided, that any failure to give or delay
in giving such notice shall not relieve Borrower of its obligation to reimburse
the Issuing Bank and the Lenders with respect to such LC Disbursement.  Borrower
shall be irrevocably and unconditionally obligated to reimburse the Issuing Bank
for any LC Disbursements paid by the Issuing Bank in respect of such drawing,
without presentment, demand or other formalities of any kind.  Unless Borrower
shall have notified the Issuing Bank and Administrative Agent prior to 11:00
a.m. on the Business Day immediately prior to the date on which such drawing is
honored that Borrower intends to reimburse the Issuing Bank for the amount of
such drawing in funds other than from the proceeds of Revolving Loans, Borrower
shall be deemed to have timely given a Notice of Revolving Borrowing to
Administrative Agent requesting the Lenders to make a Base Rate Borrowing on the
date on which such drawing is honored in an exact amount due to the Issuing
Bank; provided, that for purposes solely of such Borrowing, the conditions
precedent set forth in Section 3.2 hereof shall not be
applicable.  Administrative Agent shall notify the Lenders of such Borrowing in
accordance with Section 2.3, and each Lender shall make the proceeds of its Base
Rate Loan included in such Borrowing available to Administrative Agent for the
account of the Issuing Bank in accordance with Section 2.6.  The proceeds of
such Borrowing shall be applied directly by Administrative Agent to reimburse
the Issuing Bank for such LC Disbursement.
 

39

 

 

 
(e)           If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of Administrative Agent), or is not, made in accordance
with the foregoing provisions, then each Lender (other than the Issuing Bank)
shall be obligated to fund the participation that such Lender purchased pursuant
to subsection (a) in an amount equal to its Pro Rata Share of such LC
Disbursement on and as of the date which such Base Rate Borrowing should have
occurred. Each Lender’s obligation to fund its participation shall be absolute
and unconditional and shall not be affected by any circumstance, including
without limitation (i) any setoff, counterclaim, recoupment, defense or other
right that such Lender or any other Person may have against the Issuing Bank or
any other Person for any reason whatsoever, (ii) the existence of a Default or
an Event of Default or the termination of the Aggregate Revolving Commitments,
(iii) any adverse change in the condition (financial or otherwise) of Borrower
or any of its Subsidiaries, (iv) any breach of this Agreement by Borrower or any
other Lender, (v) any amendment, renewal or extension of any Letter of Credit or
(vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.  On the date that such participation is
required to be funded, each Lender shall promptly transfer, in immediately
available funds, the amount of its participation to Administrative Agent for the
account of the Issuing Bank.  Whenever, at any time after the Issuing Bank has
received from any such Lender the funds for its participation in a LC
Disbursement, the Issuing Bank (or Administrative Agent on its behalf) receives
any payment on account thereof, Administrative Agent or the Issuing Bank, as the
case may be, will distribute to such Lender its Pro Rata Share of such payment;
provided, that if such payment is required to be returned for any reason to
Borrower or to a trustee, receiver, liquidator, custodian or similar official in
any bankruptcy proceeding, such Lender will return to Administrative Agent or
the Issuing Bank any portion thereof previously distributed by Administrative
Agent or the Issuing Bank to it.
 
(f)           To the extent that any Lender shall fail to pay any amount
required to be paid pursuant to paragraphs (d) or (e) of this Section on the due
date therefor, such Lender shall pay interest to the Issuing Bank (through
Administrative Agent) on such amount from such due date to the date such payment
is made at a rate per annum equal to the Federal Funds Rate; provided, that if
such Lender shall fail to make such payment to the Issuing Bank within three (3)
Business Days of such due date, then, retroactively to the due date, such Lender
shall be obligated to pay interest on such amount at the rate set forth in
Section 2.13(d).
 
(g)           If any Event of Default shall occur and be continuing, on the
Business Day that Borrower receives notice from Administrative Agent or the
Required Lenders demanding the deposit of cash collateral pursuant to this
paragraph, Borrower shall deposit in an account with Administrative Agent, in
the name of Administrative Agent and for the benefit of the Issuing Bank and the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid fees thereon; provided, that the obligation to deposit such
cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or notice of any kind, upon
the occurrence of any Event of Default with respect to Borrower described in
clause (h) or (i) of Section 8.1.  Such deposit shall be held by Administrative
Agent as collateral for the payment and performance of the obligations of
Borrower under this Agreement.  Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account.  Borrower agrees to execute any documents and/or certificates to
effectuate the intent of this paragraph.  Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of Administrative Agent and at Borrower’s risk and expense, such
deposits shall not bear interest.  Interest and profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it had not been reimbursed and to the extent so applied,
shall be held for the satisfaction of the reimbursement obligations of Borrower
for the LC Exposure at such time or, if the maturity of the Loans has been
accelerated, with the consent of the Required Lenders, be applied to satisfy
other obligations of Borrower under this Agreement and the other Loan
Documents.  If Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not so applied as aforesaid) shall be returned to Borrower within
three Business Days after all Events of Default have been cured or waived.
 

40

 

 

 
(h)           Upon the request of any Lender, but no more frequently than
quarterly,  the Issuing Bank shall deliver (through Administrative Agent) to
each Lender and Borrower a report describing the aggregate Letters of Credit
then outstanding. Upon the request of any Lender from time to time, the Issuing
Bank shall deliver to such Lender any other information reasonably requested by
such Lender with respect to each Letter of Credit then outstanding.
 
(i)             Borrower’s obligation to reimburse LC Disbursements hereunder
shall be absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under all circumstances
whatsoever and irrespective of any of the following circumstances:
 
(i)                 Any lack of validity or enforceability of any Letter of
Credit or this Agreement;
 
(ii)                The existence of any claim, set-off, defense or other right
which Borrower or any Subsidiary or Affiliate of Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;
 
(iii)               Any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect;
 
(iv)               Payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document to the Issuing Bank that does not
comply with the terms of such Letter of Credit;
 

41

 

 

 
(v)               Any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.22, constitute a legal or equitable discharge of, or provide a right
of setoff against, Borrower’s obligations hereunder; or
 
(vi)               The existence of a Default or an Event of Default.
 
Neither Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by Borrower to the extent permitted by applicable law) suffered by
Borrower that are caused by the Issuing Bank’s failure to exercise due care when
determining whether drafts or other documents presented under a Letter of Credit
comply with the terms thereof.  The parties hereto expressly agree, that in the
absence of gross negligence or willful misconduct on the part of the Issuing
Bank (as finally determined by a court of competent jurisdiction), the Issuing
Bank shall be deemed to have exercised due care in each such determination.  In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
 
(j)           Unless otherwise expressly agreed by the Issuing Bank and Borrower
when a Letter of Credit is issued and subject to applicable laws, (i) each
standby Letter of Credit shall be governed by the “International Standby
Practices 1998” (ISP98) (or such later revision as may be published by the
Institute of International Banking Law & Practice on any date any Letter of
Credit may be issued), (ii) each documentary Letter of Credit shall be governed
by the Uniform Customs and Practices for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600 (or such later revision as
may be published by the International Chamber of Commerce on any date any Letter
of Credit may be issued) and (iii) Borrower shall specify the foregoing in each
letter of credit application submitted for the issuance of a Letter of Credit.
 
Section 2.23.        [Intentionally Omitted].
 

42

 

 

 
Section 2.24.        Mitigation of Obligations. If any Lender requests
compensation under Section 2.18, or if Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.20, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.18 or Section 2.20, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  Borrower hereby agrees to pay all
reasonable out of pocket costs and expenses incurred by any Lender in connection
with such designation or assignment.
 
Section 2.25.        Replacement of Lenders.  If any Lender requests
compensation under Section 2.18, or if Borrower is required to pay any
additional amount to any Lender or any Governmental Authority of the account of
any Lender pursuant to Section 2.20, or if any Lender is a Defaulting Lender,
then Borrower may, at its sole expense and effort, upon notice to such Lender
and Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions set forth in
Section 10.4(b)) all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender); provided, that (i) Borrower shall have received the prior written
consent of Administrative Agent, which consent shall not be unreasonably
withheld or delayed, (ii) such Lender shall have received payment of an amount
equal to the outstanding principal amount of all Loans owed to it, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (in the case of such outstanding principal and accrued
interest) and from Borrower (in the case of all other amounts) and (iii) in the
case of a claim for compensation under Section 2.18 or payments required to be
made pursuant to Section 2.20, such assignment will result in a reduction in
such compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling Borrower to require such
assignment and delegation cease to apply, and Borrower shall not have previously
paid any amounts to such Lender under such Sections.
 
Section 2.26.        Cash Collateralization of Defaulting Lender Commitment.  If
a Lender becomes, and during the period it remains, a Defaulting Lender, the
following provisions shall apply with respect to any outstanding LC Exposure of
such Defaulting Lender:
 
(a)           the Issuing Bank is hereby authorized by Borrower (which
authorization is irrevocable and coupled with an interest) to give, in its
discretion, through Administrative Agent, Notices of Borrowing pursuant to
Section 2.3 in such amounts and in such times as may be required to reimburse an
outstanding LC Disbursement;
 
(b)           Borrower will, not later than three (3) Business Days after demand
by Administrative Agent (at the direction of the Issuing Bank), (a) Cash
Collateralize a portion of the obligations of Borrower to the Issuing Bank equal
to such Defaulting Lender’s LC Exposure or (b) make other arrangements
satisfactory to Administrative Agent, and to the Issuing Bank, in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender; provided that no such Cash Collateralization will constitute a waiver or
release of any claim Borrower, Administrative Agent, the Issuing Bank or any
other Lender may have against such Defaulting Lender, or cause such Defaulting
Lender to be a Non-Defaulting Lender;
 

43

 

 

 
(c)           any amount paid by Borrower for the account of a Defaulting Lender
under this Agreement (whether on account of principal, interest, fees, indemnity
payments or other amounts) will not be paid or distributed to such Defaulting
Lender, but will instead be retained by Administrative Agent in a segregated
non-interest bearing account until the termination of the Commitments at which
time the funds in such account will be applied by Administrative Agent, to the
fullest extent permitted by law, in the following order of priority:  first to
the payment of any amounts owing by such Defaulting Lender to Administrative
Agent under this Agreement, second to the payment of any amounts owing by such
Defaulting Lender to the Issuing Bank under this Agreement, third to the payment
of post-default interest and then current interest due and payable to the
Lenders hereunder other than Defaulting Lenders, ratably among them in
accordance with the amounts of such interest then due and payable to them,
fourth to the payment of fees then due and payable to the Non-Defaulting Lenders
hereunder, ratably among them in accordance with the amounts of such fees then
due and payable to them, fifth to pay principal and unreimbursed LC
Disbursements then due and payable to the Non-Defaulting Lenders hereunder
ratably in accordance with the amounts thereof then due and payable to them,
sixth to the ratable payment of other amounts then due and payable to the
Non-Defaulting Lenders, and seventh to pay amounts owing under this Agreement to
such Defaulting Lender or as a court of competent jurisdiction may otherwise
direct.
 
Section 2.27.        Services Agreement.   Notwithstanding anything to the
contrary in this Article 2, if Borrower subscribes to services evidenced by a
Services Agreement with Lender, and if and for so long as Lender in its
discretion permits such services to be applicable to Revolving Loans, the terms
of such services, as set forth in the Services Agreement and/or the Commercial
Deposit Account Agreement applicable to Borrower’s deposit accounts with Lender,
shall control matters related to such services, including but not limited to the
manner in which Revolving Loans are made and repaid by credit or debit to the
demand deposit account.  Lender shall have the right in its discretion to
terminate the application of such treasury services to the Revolving Loans at
any time.
 
ARTICLE III
 
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
 
Section 3.1.           Conditions To Effectiveness. The obligations of the
Lenders to make Loans and the obligation of the Issuing Bank to issue any Letter
of Credit hereunder shall not become effective until the date on which each of
the following conditions is satisfied (or waived in accordance with Section
10.2).
 
(a)           Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Closing Date, including reimbursement
or payment of all out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel to Administrative Agent) required to be reimbursed or
paid by Borrower hereunder, under any other Loan Document.
 
(b)           Administrative Agent (or its counsel) shall have received the
following, each to be in form and substance satisfactory to Administrative
Agent:
 

44

 

 

 
(i)           a counterpart of this Agreement signed by or on behalf of each
party hereto or written evidence satisfactory to Administrative Agent (which may
include telecopy transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement;
 
(ii)          duly executed Revolving Credit Note payable to such Lender;
 
(iii)         duly executed counterparts of all Collateral Documents required by
Administrative Agent to be executed on the Closing Date, including the Guaranty
and Security Agreement;
 
(iv)         copies of duly executed payoff letters, in form and substance
satisfactory to Administrative Agent, executed by each of the Existing Lenders
or the agent thereof; together with (a) UCC-3 or other appropriate termination
statements, in form and substance satisfactory to Administrative Agent,
releasing all liens of the Existing Lenders upon any of the personal property of
Borrower and its Subsidiaries, (b) cancellations and releases, in form and
substance satisfactory to Administrative Agent, releasing all liens of the
Existing Lenders upon any of the real property of Borrower and its Subsidiaries,
and (c) any other releases, terminations or other documents reasonably required
by Administrative Agent to evidence the payoff of Indebtedness owed to the
Existing Lenders;
 
(v)          a certificate of the Secretary or Assistant Secretary of each Loan
Party in the form of Exhibit 3.1(b)(vi), attaching and certifying copies of its
bylaws and of the resolutions of its board of directors, or partnership
agreement or limited liability company agreement, or comparable organizational
documents and authorizations, authorizing the execution, delivery and
performance of the Loan Documents to which it is a party and certifying the
name, title and true signature of each officer of such Loan Party executing the
Loan Documents to which it is a party;
 
(vi)         certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of such Loan Party and each other jurisdiction
where such Loan Party is required to be qualified to do business as a foreign
corporation;
 
(vii)        a favorable written opinion of Kilpatrick, Townsend & Stockton LLP,
counsel to the Loan Parties, addressed to Administrative Agent, the Issuing Bank
and each of the Lenders, and covering such matters relating to the Loan Parties,
the Loan Documents and the transactions contemplated therein as Administrative
Agent or the Required Lenders shall reasonably request;
 
(viii)       a certificate in the form of Exhibit 3.1(b)(ix), dated the Closing
Date and signed by a Responsible Officer, certifying that after giving effect to
any initial Revolving Credit Advance, (x) no Default or Event of Default exists,
(y) all representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality qualifier, in which case such
representations and warranties shall be true and correct in all respects) and
(z) since the date of the financial statements of Borrower described in Section
4.4, there shall have been no change which has had or could reasonably be
expected to have a Material Adverse Effect;
 

45

 

 

 
(ix)         a duly executed Notice of Borrowing;
 
(x)          a duly executed funds disbursement agreement, together with a
report setting forth the sources and uses of the proceeds hereof;
 
(xi)         certified copies of all consents, approvals, authorizations,
registrations and filings and orders required or advisable to be made or
obtained under any Requirement of Law, or by any Contractual Obligation of each
Loan Party, in connection with the execution, delivery, performance, validity
and enforceability of the Loan Documents or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired, and no investigation or inquiry by any governmental
authority regarding the Commitments or any transaction being financed with the
proceeds thereof shall be ongoing;
 
(xii)        a duly completed and executed certificate of the type described in
Section 5.1(c) including calculations of the financial covenants set forth in
Article VI as of the Closing Date on a Pro Forma Basis after giving effect to
the Borrowings to be made on the Closing Date;
 
(xiii)       a certificate, dated the Closing Date and signed by the chief
financial officer of each Loan Party, confirming that each Loan Party is Solvent
before and after giving effect to  the funding of the initial Borrower and the
consummation of the transactions contemplated to occur on the Closing Date;
 
(xiv)       certified copies of all Material Agreements; and
 
(xv)        certificates of insurance issued on behalf of insurers of Borrower,
describing in reasonable detail the types and amounts of insurance (property and
liability) maintained by Borrower, naming Administrative Agent as additional
insured.
 
Without limiting the generality of the provisions of Section 3.1, for purposes
of determining compliance with the conditions specified in this Section 3.1,
each Lender that has signed this Credit Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
 
Section 3.2.         Each Credit Event.  The obligation of each Lender to make a
Loan on the occasion of any Borrowing and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit is subject to the satisfaction of the
following conditions:
 

46

 

 

 
(a)           at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall exist;
 
(b)           at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, all representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct in all material respects
(other than those representations and warranties that are expressly qualified by
a Material Adverse Effect or other materiality qualifier, in which case such
representations and warranties shall be true and correct in all respects) on and
as of the date of such Borrowing or the date of issuance, amendment, extension
or renewal of such Letter of Credit, in each case before and after giving effect
thereto;
 
(c)           since the date of the financial statements of Borrower described
in Section 4.4, there shall have been no change which has had or could
reasonably be expected to have a Material Adverse Effect;
 
(d)           Borrower shall have delivered the required Notice of Borrowing;
and
 
(e)           Administrative Agent shall have received such other documents,
certificates, information or legal opinions as Administrative Agent or the
Required Lenders may reasonably request, all in form and substance reasonably
satisfactory to Administrative Agent or the Required Lenders.
 
Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by
Borrower on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section 3.2.
 
In addition to the other conditions precedent herein set forth, if any Lender is
a Defaulting Lender at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, the Issuing Bank will not be required to issue any Letter
of Credit or to extend, renew or amend any outstanding Letter of Credit, unless
the Issuing Bank is satisfied that any exposure that would result therefrom is
fully covered or eliminated by Borrower Cash Collateralizing the obligations of
Borrower in respect of such Letter of Credit in an amount at least equal to the
aggregate amount of the obligations (contingent or otherwise) of such Defaulting
Lender in respect of such Letter of Credit, or makes other arrangements
satisfactory to Administrative Agent and the Issuing Bank in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender; provided that no such Cash Collateralization will constitute a waiver or
release of any claim Borrower, Administrative Agent, the Issuing Bank or any
other Lender may have against such Defaulting Lender, or cause such Defaulting
Lender to be a Non-Defaulting Lender.
 
Section 3.3.         Delivery of Documents.  All of the Loan Documents,
certificates, legal opinions and other documents and papers referred to in this
Article III, unless otherwise specified, shall be delivered to Administrative
Agent for the account of each of the Lenders and in sufficient counterparts or
copies for each of the Lenders and shall be in form and substance satisfactory
in all respects to Administrative Agent.
 

47

 

 

 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants to Administrative Agent and each Lender as
follows:
 
Section 4.1.          Existence; Power.  Borrower and each of its Subsidiaries
(i) is duly organized, validly existing and in good standing as a corporation,
partnership or limited liability company under the laws of the jurisdiction of
its organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect.
 
Section 4.2.          Organizational Power; Authorization.  The execution,
delivery and performance by each Loan Party of the Loan Documents to which it is
a party are within such Loan Party’s organizational powers and have been duly
authorized by all necessary organizational, and if required, shareholder,
partner or member, action. This Agreement has been duly executed and delivered
by Borrower, and constitutes, and each other Loan Document to which any Loan
Party is a party, when executed and delivered by such Loan Party, will
constitute, valid and binding obligations of Borrower or such Loan Party (as the
case may be), enforceable against it in accordance with their respective terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.
 
Section 4.3.          Governmental Approvals; No Conflicts.  The execution,
delivery and performance by Borrower of this Agreement, and by each Loan Party
of the other Loan Documents to which it is a party (a) do not require any
consent or approval of, registration or filing with, or any action by, any
Governmental Authority or any other Person, except those as have been obtained
or made and are in full force and effect, (b) will not violate any Requirements
of Law applicable to Borrower or any of its Subsidiaries or any judgment, order
or ruling of any Governmental Authority, (c) will not violate or result in a
default under any indenture, agreement or other instrument binding on Borrower
or any of its Subsidiaries or any of its assets or give rise to a right
thereunder to require any payment to be made by Borrower or any of its
Subsidiaries and (d) will not result in the creation or imposition of any Lien
on any asset of Borrower or any of its Subsidiaries, except Liens (if any)
created under the Loan Documents.
 
Section 4.4.          Financial Statements.  Borrower has furnished to each
Lender (i) the audited consolidated balance sheet of Borrower and its
Subsidiaries as of December 31, 2012 and the related consolidated statements of
income, shareholders’ equity and cash flows for the Fiscal Year then ended
prepared by Grant Thornton, LLP and (ii) the unaudited consolidated balance
sheet of Borrower and its Subsidiaries as of March 31, 2013, and the related
unaudited consolidated statements of income and cash flows for the Fiscal
Quarter and year-to-date period then ending, certified by a Responsible
Officer.  Such financial statements fairly present the consolidated financial
condition of Borrower and its Subsidiaries as of such dates and the consolidated
results of operations for such periods in conformity with GAAP consistently
applied, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii). Since December 31, 2012,
there have been no changes with respect to Borrower and its Subsidiaries which
have had or could reasonably be expected to have, singly or in the aggregate, a
Material Adverse Effect.
 

48

 

 

 
Section 4.5.          Litigation and Environmental Matters.
 
(a)           No litigation, investigation or proceeding of or before any
arbitra­tors or Governmental Authorities is pending against or, to the knowledge
of Borrower, threatened against or affecting Borrower or any of its Subsidiaries
(i) as to which there is a reasonable possibility of an adverse determination
that could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect or (ii) which in any manner draws into
question the validity or enforceability of this Agreement or any other Loan
Document.
 
(b)           Except for the matters set forth on Schedule 4.5, neither Borrower
nor any of its Subsidiaries (i) has failed to comply with any Environmental Law
or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
 
Section 4.6.          Compliance with Laws and Agreements.  Borrower and each
Subsidiary is in compliance with (a) all Requirements of Law and all judgments,
decrees and orders of any Governmental Authority and (b) all indentures,
agreements or other instruments binding upon it or its properties, except where
non-compliance, either singly or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
Section 4.7.          Investment Company Act, Etc.  Neither Borrower nor any of
its Subsidiaries is (a) an “investment company” or is “controlled” by an
“investment company”, as such terms are defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended, or (b) otherwise subject
to any other regulatory scheme limiting its ability to incur debt or requiring
any approval or consent from or registration or filing with, any Governmental
Authority in connection therewith.
 
Section 4.8.          Taxes.  Borrower and its Subsidiaries and each other
Person for whose taxes Borrower or any Subsidiary could become liable have
timely filed or caused to be filed all Federal income tax returns and all other
material tax returns that are re­quired to be filed by them, and have paid all
taxes shown to be due and payable on such returns or on any assessments made
against it or its property and all other taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority, except where the same
are currently being contested in good faith by appropriate proceedings and for
which Borrower or such Subsidiary, as the case may be, has set aside on its
books adequate reserves in accordance with GAAP.  The charges, accruals and
reserves on the books of Borrower and its Subsidiaries in respect of such taxes
are adequate, and no tax liabilities that could be materially in excess of the
amount so provided are anticipated.
 

49

 

 

 
Section 4.9.          Margin Regulations.  None of the proceeds of any of the
Loans or Letters of Credit will be used, directly or indirectly, for
“purchasing” or “carrying” any “margin stock” with the respective meanings of
each of such terms under Regulation U or for any purpose that violates the
provisions of the Regulation T, U or X.  Neither Borrower nor its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying “margin stock.”
 
Section 4.10.       ERISA.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans.
 
Section 4.11.       Ownership of Property.
 
(a)          Each of Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all of its real and personal property material to the
operation of its business, including all such properties reflected in the most
recent audited consolidated balance sheet of Borrower referred to in Section 4.4
or purported to have been acquired by Borrower or any Subsidiary after said date
(except as sold or otherwise disposed of in the ordinary course of business), in
each case free and clear of Liens prohibited by this Agreement.  All leases that
individually or in the aggregate are material to the business or operations of
Borrower and its Subsidiaries are valid and subsisting and are in full force.
 
(b)          Each of Borrower and its Subsidiaries owns, or is licensed, or
otherwise has the right, to use, all patents, trademarks, service marks, trade
names, copyrights and other intellectual property material to its business, and
the use thereof by Borrower and its Subsidiaries does not infringe in any
material respect on the rights of any other Person.
 
(c)          The properties of Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies which are not Affiliates of
Borrower, in such amounts with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where Borrower or any applicable Subsidiary
operates.
 
Section 4.12.       Disclosure.  Borrower has disclosed to the Lenders all
agreements, instruments, and corporate or other restrictions to which Borrower
or any of its Subsidiaries is subject, and all other matters known to any of
them, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  None of the reports (including without
limitation all reports that Borrower is required to file with the Securities and
Exchange Commission), financial statements, certificates or other information
furnished by or on behalf of Borrower to Administrative Agent or any Lender in
connection with the negotiation or syndication of this Agreement or any other
Loan Document or delivered hereunder or thereunder (as modified or supplemented
by any other information so furnished) contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, taken as a whole, in light of the circumstances under which they were
made, not misleading; provided, that with respect to projected financial
information, Borrower represents only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time.
 

50

 

 

 
Section 4.13.       Labor Relations.  There are no strikes, lockouts or other
material labor disputes or grievances against Borrower or any of its
Subsidiaries, or, to Borrower’s knowledge, threatened against or affecting
Borrower or any of its Subsidiaries, and no significant unfair labor practice,
charges or grievances are pending against Borrower or any of its Subsidiaries,
or to Borrower’s knowledge, threatened against any of them before any
Governmental Authority, in each case, which could reasonably be expected to
have, a Material Adverse Effect. All payments due from Borrower or any of its
Subsidiaries pursuant to the provisions of any collective bargaining agreement
have been paid or accrued as a liability on the books of Borrower or any such
Subsidiary, except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect.
 
Section 4.14.       Subsidiaries.  Schedule 4.14 sets forth the name of, the
ownership interest of Borrower in, the jurisdiction of incorporation or
organization of, and the type of, each Subsidiary and identifies each Subsidiary
that is a Subsidiary Loan Party, in each case as of the Closing Date.
 
Section 4.15.       Solvency.  After giving effect to the execution and delivery
of the Loan Documents, the making of the Loans under this Agreement, each Loan
Party is Solvent.
 
Section 4.16.       Subordination of Subordinated Debt.  This Agreement, and all
amendments, modifications, ex­tensions, renewals, refinancings and refundings
hereof, constitute the “Senior Credit Agreement” within the meaning of any
applicable Subordinated Debt Document; this Agreement, together with each of the
other Loan Documents and all amendments, modifications, extensions, renewals,
refinancings and refundings hereof and thereof, constitute “Senior Loan
Documents” within the meaning any applicable Subordinated Debt Document; and the
Revolving Loans and all other Obligations of Borrower to the Lenders and
Administrative Agent under this Agreement, the Notes and all other Loan
Documents, and all amendments, modifications, extensions, renewals, refundings
or refinancings of any of the foregoing constitute “Senior Indebtedness” of
Borrower within the meaning of any applicable Subordinated Debt Document, and
the holders thereof from time to time shall be entitled to all of the rights of
a holder of “Senior Indebtedness” pursuant to any applicable Subordinated Debt
Document.
 
Section 4.17.       OFAC.  None of Borrower, any Subsidiary of Borrower or any
Affiliate of Borrower or any Guarantor (i) is a Sanctioned Person, (ii) has more
than 15% of its assets in Sanctioned Countries, or (iii) derives more than 15%
of its operating income from investments in, or transactions with Sanctioned
Persons or Sanctioned Countries.  No part of the proceeds of any Loans hereunder
will be used directly or indirectly to fund any operations in, finance any
investments or activities in or make any payments to, a Sanctioned Person or a
Sanctioned Country or for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended.
 

51

 

 

 
Section 4.18.       Patriot Act.  Neither any Credit Party nor any of its
Subsidiaries is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act of the United States of America (50
U.S.C. App. §§ 1 et seq.), as amended or any enabling legislation or executive
order relating thereto.  Neither any Credit Party nor any or its Subsidiaries is
in violation of (a) the Trading with the Enemy Act, as amended, (b) any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or (c) the Patriot Act.  None of the Credit Parties (i)
is a blocked person described in section 1 of the Anti-Terrorism Order or (ii)
to the best of its knowledge, engages in any dealings or transactions, or is
otherwise associated, with any such blocked person.
 
Section 4.19        Material Agreements.  As of the Closing Date, all Material
Agreements of each of the Loan Parties are described on Schedule 4.19, and each
such Material Agreement is in full force and effect.  The Borrower does not have
any knowledge of any material adverse pending amendments or threatened
termination (other than in accordance with the stated term thereof) of any of
the Material Agreements. As of the Closing Date, Borrower has delivered to the
Administrative Agent a true, complete and correct copy of each Material
Agreement (including all schedules, exhibits, amendments, supplements,
modifications, assignments and all other documents delivered pursuant thereto or
in connection therewith).
 
Section 4.20         Earn out Payments and Deferred Payments. The Borrower
represents and warrants that, as of the Closing Date, Schedule IV attached
hereto sets forth the amounts (estimated, in the case of Earn Out Payments), due
dates and payee name with regard to all obligations in respect of Earn Out
Payments and Deferred Payments that are due and owing by any Loan Party.
 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:
 
Section 5.1.          Financial Statements and Other Information.  Borrower will
deliver to Administrative Agent and each Lender:
 
(a)          as soon as available and in any event within 120 days after the end
of each Fiscal Year of Borrower, a copy of the annual audited report for such
Fiscal Year for Borrower and its Subsidiaries, containing a consolidated balance
sheet of Borrower and its Subsidiaries as of the end of such Fiscal Year and the
related consolidated statements of income, stockholders’ equity and cash flows
(together with all footnotes thereto) of Borrower and its Subsidiaries for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and reported on by Grant
Thornton, LLP or other independent public accountants of nationally recognized
standing (without a “going concern” or like qualification, exception or
explanation and without any qualification or exception as to scope of such
audit) to the effect that such financial statements present fairly in all
material respects the financial condition and the results of operations of
Borrower and its Subsidiaries for such Fiscal Year on a consolidated and
consolidating basis in accordance with GAAP and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards (it being agreed
that the requirements of this subsection may be satisfied by the delivery of the
applicable annual report on Form 10-K of Borrower to the Securities and Exchange
Commission to the extent that (i) it contains the foregoing information and (ii)
it is delivered within the applicable time period noted herein and is available
to the Lenders on EDGAR);
 

52

 

 

 
(b)           as soon as available and in any event within 45 days after the end
of each Fiscal Quarter of Borrower, an unaudited consolidated and consolidating
balance sheet of Borrower and its Subsidiaries as of the end of such Fiscal
Quarter and the related unaudited consolidated and consolidating statements of
income and cash flows of Borrower and its Subsidiaries for such Fiscal Quarter
and the then elapsed portion of such Fiscal Year, setting forth in each case in
comparative form the figures for the corresponding quarter and the corresponding
portion of Borrower’s previous Fiscal Year) (it being agreed that the
requirements of this subsection may be satisfied by the delivery of the
applicable quarterly report on Form 10-Q of the Borrower to the Securities and
Exchange Commission to the extent that (i) it contains the foregoing information
and (ii) it is delivered within the applicable time period noted herein and is
available to the Lenders on EDGAR);
 
(c)           concurrently with the delivery of the financial statements
referred to in clauses (a) and (b) above, a Compliance Certificate signed by the
principal executive officer or the principal financial officer of Borrower (i)
certifying as to whether there exists a Default or Event of Default on the date
of such certificate, and if a Default or an Event of Default then exists,
specifying the details thereof and the action which Borrower has taken or
proposes to take with respect thereto, (ii) setting forth in reasonable detail
calculations demonstrating compliance with the financial covenants set forth in
Article VI, (iii) specifying any change in the identity of the Subsidiaries as
of the end of such Fiscal Year or Fiscal Quarter from the Subsidiaries
identified to the Lenders on the Closing Date or as of the most recent Fiscal
Year or Fiscal Quarter, as the case may be and (iv) attaching thereto an updated
Schedule IV to this Agreement, revised to incorporate obligations with respect
to Earn Out Payments and Deferred Payments incurred by Borrower or any other
Subsidiary since the Closing Date;
 
(d)           concurrently with the delivery of the financial statements
referred to in clause (a) above, a certificate of the accounting firm that
reported on such financial statements stating whether they obtained any
knowledge during the course of their examination of such financial statements of
any Default or Event of Default (which certificate may be limited to the extent
required by accounting rules or guidelines);
 

53

 

 

 
(e)           promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by Borrower to its shareholders generally, as the case
may be (it being agreed that the requirements of this subsection may be
satisfied by the filing of the applicable report, proxy statement or other
materials with the Securities and Exchange Commission to the extent that it is
available to the Lenders on EDGAR); and
 
(f)           as soon as available and in any event within 60 days after the end
of each Fiscal Year of Borrower, a pro forma budget for the succeeding Fiscal
Year, containing an income statement, balance sheet and statement of cash flow;
 
(g)           within 5 Business Days after the termination thereof, notice of
the termination or expiration of any business relationship with any Material
Customer of Borrower or any of its Subsidiaries,
 
(h)           promptly following any request therefor, such other information
regarding the results of operations, business affairs and financial condition of
Borrower or any Subsidiary as Administrative Agent or any Lender may reasonably
request.
 
So long as Borrower is required to file periodic reports under Section 13(a) or
Section 15(d) of the Securities Exchange Act of 1934, as amended, Borrower may
satisfy its obligation to deliver the financial statements referred to in
clauses (a) and (b) above by delivering such financial statements by electronic
mail to such e-mail addresses as Administrative Agent and Lenders shall have
provided to Borrower from time to time.
 
Section 5.2.           Notices of Material Events.  Borrower will furnish to
Administrative Agent and each Lender prompt written notice of the following:
 
(a)           the occurrence of any Default or Event of Default;
 
(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or, to the knowledge of
Borrower, affecting Borrower or any Subsidiary which, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect;
 
(c)           the occurrence of any event or any other development by which
Borrower or any of its Subsidiaries (i) fails to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability
and in each of the preceding clauses, which individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;
 
(d)           the occurrence of any ERISA Event that alone, or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of Borrower and its Subsidiaries in an aggregate amount exceeding
$1,000,000;
 

54

 

 

 
(e)           the occurrence of any default or event of default, or the receipt
by Borrower or any of its Subsidiaries of any written notice of an alleged
default or event of default, with respect to any Material Indebtedness of
Borrower or any of its Subsidiaries;
 
(f)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
 
Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
 
Section 5.3.          Existence; Conduct of Business.  Borrower will, and will
cause each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and maintain in full force and effect its legal
existence and its respective rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business; provided, that nothing in this Section 5.3 shall prohibit any merger,
consolidation, liquidation or dissolution permitted under Sections 7.3 or 7.6.
 
Section 5.4.          Compliance with Laws, Etc. Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
Section 5.5.          Payment of Obligations.  Borrower will, and will cause
each of its Subsidiaries to, pay and discharge at or before maturity, all of its
obligations and liabilities (including without limitation all taxes, assessments
and other governmental charges, levies and all other claims that could result in
a statutory Lien) before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) Borrower or such Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.
 
Section 5.6.          Books and Records. Borrower will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries shall be made of all dealings and transactions in relation
to its business and activities to the extent necessary to prepare the
consolidated financial statements of Borrower in conformity with GAAP.
 
Section 5.7.          Visitation, Inspection, Etc.  Borrower will, and will
cause each of its Subsidiaries to, permit any representative of Administrative
Agent or any Lender, to visit and inspect its properties, to examine its books
and records and to make copies and take extracts therefrom, and to discuss its
affairs, finances and accounts with any of its officers and with its independent
certified public accountants, all at such reasonable times and as often as
Administrative Agent or any Lender may reasonably request after reasonable prior
notice to Borrower; provided, however, if an Event of Default has occurred and
is continuing, no prior notice shall be required.
 

55

 

 

 
Section 5.8.          Maintenance of Properties; Insurance.  Borrower will, and
will cause each of its Material Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, (b) maintain with financially sound
and reputable insurance companies, insurance with respect to its properties and
business, and the properties and business of its Subsidiaries, against loss or
damage of the kinds customarily insured against by companies in the same or
similar businesses operating in the same or similar locations, and (c) at all
times shall name Administrative Agent as additional insured on all liability
policies of Borrower and its Subsidiaries.
 
Section 5.9.          Use of Proceeds and Letters of Credit.  Borrower will use
the proceeds of all Loans to (i) refinance existing Indebtedness on the Closing
Date, (ii) pay related fees and transaction expenses on the Closing Date, (iii)
finance working capital needs and other general corporate purposes of Borrower
and its Wholly-Owned Subsidiaries, (iv) finance the cash portion of
any Permitted Acquisitions (including, provided no Default or Event of Default
exists or would result therefrom, the cash portion of any permitted Earn Out
Payments and Deferred Payments) and (v) permitted Capital Expenditures.  No part
of the proceeds of any Loan will be used, whether directly or indirectly, for
any purpose that would violate any rule or regulation of the Board of Governors
of the Federal Reserve System, including Regulations T, U or X.  All Letters of
Credit will be used for general corporate purposes.
 
Section 5.10.       Primary Operating Account; Treasury Management.  Not later
than sixty (60) days after the Closing Date (or such later date as may be agreed
to by the Administrative Agent), Borrower shall move its primary banking and
treasury management relationship and services to SunTrust Bank.
 
Section 5.11.                      Additional Subsidiaries; Additional Equity
Pledges.
 
(a)           If any direct or indirect Wholly-Owned Subsidiary is acquired or
formed after the Closing Date, Borrower will promptly notify Administrative
Agent and the Lenders thereof and, within ten (10) Business Days after any such
Subsidiary is acquired or formed, will cause such Subsidiary to become a
Subsidiary Loan Party (excluding any Foreign Subsidiary).  A Subsidiary shall
become an additional Subsidiary Loan Party by executing and delivering to
Administrative Agent a supplement to the Guaranty and Security Agreement in form
and substance reasonably satisfactory to Administrative Agent, accompanied by
(i) all other Loan Documents related thereto, (ii) certified copies of
certificates or articles of incorporation or organization, by-laws, membership
operating agreements, and other organizational documents, appropriate
authorizing resolutions of the board of directors of such Subsidiaries, and
opinions of counsel comparable to those delivered pursuant to Section 3.1(b),
and (iii) such other documents as Administrative Agent may reasonably
request.  No Subsidiary that becomes a Subsidiary Loan Party shall thereafter
cease to be a Subsidiary Loan Party or be entitled to be released or discharged
from its obligations under the Guaranty and Security Agreement.
 

56

 

 

 
(b)           In addition, if, after the Closing Date, (i) any Domestic
Subsidiary is acquired or formed or (ii) any First Tier Foreign Subsidiary that
constitutes a Material Subsidiary is acquired or formed, then, within ten (10)
Business Days after the occurrence of any of the foregoing events, the Borrower
will promptly notify the Administrative Agent and the Lenders thereof and the
parent entity of such Domestic Subsidiary or First Tier Foreign Subsidiary that
constitutes a Material Subsidiary (as applicable) shall grant a first priority
perfected Lien in favor of the Administrative Agent for the benefit of the
Credit Providers on (i) in the case of a Domestic Subsidiary, 100% of the
Capital Stock of such Domestic Subsidiary owned by such parent entity or (ii) in
the case of a First Tier Foreign Subsidiary that constitutes a Material
Subsidiary, 66.66% (in the aggregate) of the Capital Stock of such First Tier
Foreign Subsidiary owned by such parent entity as provided in Section 5.11(c),
provided, that, to the extent such parent entity is a Domestic Subsidiary that
is not then a Loan Party, such parent entity shall also become an additional
Subsidiary Loan Party as provided in clause (a), above.
 
(c)           The Loan Parties shall grant Liens in favor of the Administrative
Agent for the benefit of the Credit Providers on the Capital Stock of their
respective Subsidiaries to the extent required by Section 5.11(b) by executing
and delivering to the Administrative Agent a supplement to the Guaranty and
Security Agreement, including revised schedules thereto, accompanied by (i)
original stock certificates, together with duly executed stock powers and
proxies as may be necessary or appropriate to perfect the Administrative Agent’s
security interest in such Capital Stock for the benefit of the Credit Providers,
(ii) such certified copies of certificates or articles of incorporation or
organization as may be reasonably requested by the Administrative Agent, (iii)
by-laws, membership operating agreements and other organizational documents,
appropriate authorizing resolutions of the board of directors of the applicable
pledger, and opinions of counsel comparable to those delivered pursuant to
Section 3.1(b), and (iv) such other documents as the Administrative Agent may
reasonably request.  No such Lien shall be entitled to be released or discharged
under the Guaranty and Security Agreement except as provided therein.
 
Section 5.12        Third Party Waivers.  The Borrower shall use its
commercially reasonable efforts to promptly deliver to Administrative Agent a
Third Party Waiver in form and substance reasonably acceptable to Administrative
Agent with respect to any location of Collateral within the United
States.  Notwithstanding the foregoing, the Borrower shall have a period of
thirty (30) days after the Closing Date to use its commercially reasonable
efforts to deliver to Administrative Agent a Third Party Waiver in form and
substance reasonably acceptable to Administrative Agent with respect to any
location of Collateral within the United States existing as of the Closing Date.
 
ARTICLE VI
 
FINANCIAL COVENANTS
 
Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:
 
Section 6.1.         Senior Leverage Ratio.  Borrower will maintain at all
times, as of the end of each Fiscal Quarter commencing with the Fiscal Quarter
ending June 30, 2013, a Senior Leverage Ratio of not greater than (i) 2.50 :
1.00 (applicable when Consolidated Adjusted EBITDA is less than $10,000,000 for
the prior four (4) Fiscal Quarters), or (ii) 3.00 : 1.00 (applicable when
Consolidated Adjusted EBITDA is equal to or greater than $10,000,000 for the
prior four (4) Fiscal Quarters).
 

57

 

 

 
Section 6.2.          Fixed Charge Coverage Ratio.  Borrower will maintain, as
of the end of each Fiscal Quarter, commencing with the Fiscal Quarter ending
June 30, 2013, a Fixed Charge Coverage Ratio of not less than 1.05 : 1.00.
 
Section 6.3.          Consolidated Adjusted EBITDA Borrower will maintain, as of
the end of each Fiscal Quarter, commencing with the Fiscal Quarter ending June
30, 2013, a Consolidated Adjusted EBITDA for the four Fiscal Quarters then ended
of not less than $5,000,000.
 
Section 6.4.          Capital Expenditures. Borrower and its Subsidiaries will
not make Capital Expenditures in excess of (i) $6,000,000 during the 2013
calendar year, (ii) $7,500,000 during the 2014 calendar year and (iii)
$9,000,000 during the 2015 calendar year; provided, however, that there shall be
no limitation of Capital Expenditures funded by customers of Borrower or any of
its Subsidiaries.
 
ARTICLE VII
 
NEGATIVE COVENANTS
 
Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains outstanding:
 
Section 7.1.          Indebtedness and Preferred Equity.  Borrower will not, and
will not permit any of its Subsidiaries to, create, incur, assume or suffer to
exist any Indebtedness, except:
 
(a)           Indebtedness created pursuant to the Loan Documents;
 
(b)           Indebtedness of Borrower and its Subsidiaries existing on the date
hereof and set forth on Schedule 7.1 and extensions, renewals and replacements
of any such Indebtedness that do not increase the outstanding principal amount
thereof (immediately prior to giving effect to such extension, renewal or
replacement) or shorten the maturity or the weighted average life thereof;
 
(c)           Indebtedness of Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof; provided, that such Indebtedness is incurred
prior to or within 90 days after such acquisition or the completion of such
construction or improvements or extensions, renewals, and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
(immediately prior to giving effect to such extension, renewal or replacement)
or shorten the maturity or the weighted average life thereof; provided further,
that the aggregate principal amount of such Indebtedness does not exceed
$5,000,000 at any time outstanding;
 
(d)           Indebtedness of Borrower owing to any Subsidiary and of any
Subsidiary owing to Borrower or any other Subsidiary; provided, that any such
Indebtedness that is owed by a Subsidiary that is not a Subsidiary Loan Party
shall be subject to Section 7.4;
 

58

 

 

 
(e)           Guarantees by Borrower of Indebtedness of any Subsidiary and by
any Subsidiary of Indebtedness of Borrower or any other Subsidiary; provided,
that Guarantees by any Loan Party of Indebtedness of any Subsidiary that is not
a Subsidiary Loan Party shall be subject to Section 7.4;
 
(f)           [Intentionally deleted];
 
(g)           Permitted Subordinated Debt;
 
(h)           Hedging Obligations permitted by Section 7.10;
 
(i)           Liabilities in respect of Earn Out Payments and Deferred Payments
incurred in connection with, and subject to the requirements and limitations of,
Permitted Acquisitions (specifically including, but not limited to, the
restrictions more specifically set forth in subsection (i)(B) of the definition
of “Permitted Acquisition”);
 
(j)           other unsecured Indebtedness of Borrower or its Subsidiaries in an
aggregate principal amount not to exceed $1,000,000 at any time outstanding;
 
Borrower will not, and will not permit any Subsidiary to, issue any preferred
stock or other preferred equity interests that (i) matures or is mandatorily
redeemable pursuant to a sinking fund obligation or otherwise, (ii) is or may
become redeemable or repurchaseable by Borrower or such Subsidiary at the option
of the holder thereof, in whole or in part or (iii) is convertible or
exchangeable at the option of the holder thereof for Indebtedness or preferred
stock or any other preferred equity interests described in this paragraph, on or
prior to, in the case of clause (i), (ii) or (iii), the first (1st) anniversary
of the Revolving Commitment Termination Date.
 
Section 7.2.          Negative Pledge.  Borrower will not, and will not permit
any of its Subsidiaries to, create, incur, assume or suffer to exist any Lien on
any of its assets or property now owned or hereafter acquired or, except:
 
(a)           Liens securing the Obligations;
 
(b)           Permitted Encumbrances;
 
(c)           any Liens on any property or asset of Borrower or any Subsidiary
existing on the Closing Date set forth on Schedule 7.2; provided, that such Lien
shall not apply to any other property or asset of Borrower or any Subsidiary;
 
(d)           purchase money Liens upon or in any fixed or capital assets to
secure the purchase price or the cost of construction or improvement of such
fixed or capital assets or to secure Indebtedness incurred solely for the
purpose of financing the acquisition, construction or improvement of such fixed
or capital assets (including Liens securing any Capital Lease Obligations);
provided, that (i) such Lien secures Indebtedness permitted by Section 7.1(c),
(ii) such Lien attaches to such asset concurrently or within 90 days after the
acquisition, improvement or completion of the construction thereof; (iii) such
Lien does not extend to any other asset; and (iv) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets;
 

59

 

 

 
(e)           any Lien (i) existing on any asset of any Person at the time such
Person becomes a Subsidiary of Borrower, (ii) existing on any asset of any
Person at the time such Person is merged with or into Borrower or any Subsidiary
of Borrower or (iii) existing on any asset prior to the acquisition thereof by
Borrower or any Subsidiary of Borrower; provided, that any such Lien was not
created in the contemplation of any of the foregoing and any such Lien secures
only those obligations which it secures on the date that such Person becomes a
Subsidiary or the date of such merger or the date of such acquisition; and
 
(f)           extensions, renewals, or replacements of any Lien referred to in
paragraphs (a) through (d) of this Section 7.2; provided, that the principal
amount of the Indebtedness secured thereby is not increased and that any such
extension, renewal or replacement is limited to the assets originally encumbered
thereby.
 
Section 7.3.          Fundamental Changes.
 
(a)           Borrower will not, and will not permit any Subsidiary to, merge
into or consolidate into any other Person, or permit any other Person to merge
into or consolidate with it, or sell, lease, transfer or otherwise dispose of
(in a single transaction or a series of transactions) all or substantially all
of its assets (in each case, whether now owned or hereafter acquired) or all or
substantially all of the stock of any of its Subsidiaries (in each case, whether
now owned or hereafter acquired) or liquidate or dissolve; provided, that if at
the time thereof and immediately after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing (i) Borrower or any
Subsidiary may merge with a Person if Borrower (or such Subsidiary if Borrower
is not a party to such merger) is the surviving Person, (ii) any Subsidiary may
merge into another Subsidiary; provided, that if any party to such merger is a
Subsidiary Loan Party, the Subsidiary Loan Party shall be the surviving Person,
(iii) any Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to Borrower or to a Subsidiary Loan Party, (iv)
any Subsidiary (other than a Subsidiary Loan Party) may liquidate or dissolve,
and/or sell, transfer or otherwise dispose of all or substantially all of the
assets, if Borrower determines in good faith that such liquidation or
dissolution is in the best interests of Borrower and is not materially
disadvantageous to the Lenders and (v) Borrower may sell or otherwise dispose
all or substantially all of the assets of the JV Subsidiary or of Borrower’s
Capital Stock in the JV Subsidiary if, in either case, Borrower determines in
good faith that such sale or disposition is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders; provided, that
any such merger involving a Person that is not a Wholly-Owned Subsidiary
immediately prior to such merger shall not be permitted unless also permitted by
Section 7.4.
 
(b)           Borrower will not, and will not permit any of its Subsidiaries to,
engage in any business other than businesses of the type conducted by Borrower
and its Subsidiaries on the date hereof and businesses reasonably related
thereto.
 
Section 7.4.          Investments, Loans, Etc.  Borrower will not, and will not
permit any of its Subsidiaries to, purchase, hold or acquire (including pursuant
to any merger with any Person that was not a wholly-owned Subsidiary prior to
such merger), any common stock, evidence of indebtedness or other securities
(including any option, warrant, or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person (all of the foregoing being collectively called “Investments”), or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person that constitute a business unit, or create or
form any Subsidiary, except:
 

60

 

 

 
(a)           Investments (other than Permitted Investments) existing on the
date hereof and set forth on Schedule 7.4 (including Investments in
Subsidiaries);
 
(b)           Permitted Investments and Permitted Acquisitions;
 
(c)           Guarantees by Borrower and its Subsidiaries constituting
Indebtedness permitted by Section 7.1; provided, that the aggregate principal
amount of Indebtedness of Subsidiaries that are not Subsidiary Loan Parties that
is Guaranteed by any Loan Party shall be subject to the limitation set forth in
clause (d) hereof;
 
(d)           Investments made by Borrower in or to any Subsidiary and by any
Subsidiary to Borrower or in or to another Subsidiary; provided, that the
aggregate amount of Investments by Loan Parties in or to, and Guarantees by Loan
Parties of Indebtedness, of any Subsidiary that is not a Subsidiary Loan Party
(including all such Investments and Guarantees existing on the Closing Date)
shall not exceed $1,000,000 at any time outstanding;
 
(e)           loans or advances to employees, officers or directors of Borrower
or any Subsidiary in the ordinary course of business for travel, relocation and
related expenses; provided, however, that the aggregate amount of all such loans
and advances does not exceed $100,000 at any time;
 
(f)           Hedging Transactions permitted by Section 7.10; and
 
(g)           Other Investments which in the aggregate do not exceed $1,000,000
in any Fiscal Year.
 
Section 7.5.          Restricted Payments. Borrower will not, and will not
permit its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any dividend or distribution on any class of its Capital Stock,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, retirement, defeasance or other
acquisition of, any shares of Capital Stock or Indebtedness subordinated to the
Obligations of Borrower or any Guarantee thereof or any options, warrants, or
other rights to purchase such Capital Stock or such Indebtedness, whether now or
hereafter outstanding (each, a “Restricted Payment”), except for (i) dividends
payable by Borrower solely in shares of any class of its common stock,
(ii) Restricted Payments made by any Subsidiary to Borrower or to another
Subsidiary, on at least a pro rata basis with any other shareholders if such
Subsidiary is not a Wholly-Owned Subsidiary of Borrower and other Wholly-Owned
Subsidiaries and (iii) Earn Out Payments and Deferred Payments made with respect
to Permitted Acquisitions and otherwise permitted by the terms of this
Agreement; provided, that, for the purpose of this clause (iii), no Default or
Event of Default has occurred and is continuing at the time such Earn Out
Payment or Deferred Payment is made or would result therefrom.
 

61

 

 

 
Section 7.6.          Sale of Assets.  Borrower will not, and will not permit
any of its Subsidiaries to, convey, sell, lease, assign, transfer or otherwise
dispose of, any of its assets, business or property, whether now owned or
hereafter acquired, or, in the case of any Subsidiary, issue or sell any shares
of such Subsidiary’s Capital Stock to any Person other than Borrower or any
Subsidiary Loan Party (or to qualify directors if required by applicable law),
except:
 
(a)          the sale or other disposition for fair market value of obsolete or
worn out property or other property not necessary for operations disposed of in
the ordinary course of business;
 
(b)           the sale of inventory and Permitted Investments in the ordinary
course of business;
 
(c)          any sales, transfers or dispositions of assets or stock of any
Subsidiary permitted pursuant to Section 7.3; and
 
(d)          the sale or other disposition of such assets in an aggregate amount
not to exceed $100,000 in any Fiscal Year.
 
Section 7.7.          Transactions with Affiliates.  Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, (b) transactions
between or among Borrower and any Subsidiary Loan Party not involving any other
Affiliates, (c) any Restricted Payment permitted by Section 7.5, and (d) any
Investments in Subsidiaries to the extent permitted by Section 7.6.
 
Section 7.8.          Restrictive Agreements.  Borrower will not, and will not
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement that prohibits, restricts or imposes any condition upon (a)
the ability of Borrower or any Subsidiary to create, incur or permit any Lien
upon any of its assets or properties, whether now owned or hereafter acquired,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to its Capital Stock, to make or repay loans or advances to
Borrower or any other Subsidiary, to Guarantee Indebtedness of Borrower or any
other Subsidiary or to transfer any of its prop­erty or assets to Borrower or
any Subsidiary of Borrower; provided, that (i) the foregoing shall not apply to
restrictions or conditions imposed by law or by this Agreement or any other Loan
Document, (ii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is sold and such sale is permitted hereunder, (iii) clause (a)
shall not apply to restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted by this Agreement if such restrictions and
conditions apply only to the property or assets securing such Indebtedness and
(iv) clause (a) shall not apply to (x) customary provisions in leases and
licenses restricting the assignment thereof, and (y) customary provisions in
joint venture agreements existing as of the Closing Date prohibiting the pledge
or grant of security on the joint venture property or the stock of any joint
venture partner.
 

62

 

 

 
Section 7.9.          Sale and Leaseback Transactions.  Borrower will not, and
will not permit any of the Subsidiaries to, enter into any arrangement, directly
or indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred.
 
Section 7.10.        Hedging Transactions.  Borrower will not, and will not
permit any of the Subsidiaries to, enter into any Hedging Transaction, other
than Hedging Transactions entered into in the ordinary course of business to
hedge or mitigate risks to which Borrower or any Subsidiary is exposed in the
conduct of its business or the management of its liabilities.  Solely for the
avoidance of doubt, Borrower acknowledges that a Hedging Transaction entered
into for speculative purposes or of a speculative nature (which shall be deemed
to include any Hedging Transaction under which Borrower or any of the
Subsidiaries is or may become obliged to make any payment (i) in connection with
the purchase by any third party of any Capital Stock or any Indebtedness or (ii)
as a result of changes in the market value of any Capital Stock or any
Indebtedness) is not a Hedging Transaction entered into in the ordinary course
of business to hedge or mitigate risks.
 
Section 7.11.        Amendment to Material Documents. Borrower will not, and
will not permit any of its Subsidiaries to, amend, modify or waive any of its
rights in a manner materially adverse to the Credit Providers or Borrower under
(a) its certificate of incorporation, bylaws or other organizational documents
or (b) contracts evidencing Contractual Obligations in excess of $1,000,000.
 
Section 7.12.        Permitted Subordinated Indebtedness.
 
(a)           Borrower will not, and will not permit any of its Subsidiaries to
(i) prepay, redeem, repurchase or otherwise acquire for value any Permitted
Subordinated Debt, or (ii) make any principal, interest or other payments on any
Permitted Subordinated Debt that is not expressly permitted by the subordination
provisions of the Subordinated Debt Documents.
 
(b)           Borrower will not, and will not permit any of its Subsidiaries to,
agree to or permit any amendment, modification or waiver of any provision of any
Subordinated Debt Document if the effect of such amendment, modification or
waiver is to (i) increase the interest rate on such Permitted Subordinated Debt
or change (to earlier dates) the dates upon which principal and interest are due
thereon; (ii) alter the redemption, prepayment or subordination provisions
thereof; (iii) alter the covenants and events of default in a manner that would
make such provisions more onerous or restrictive to Borrower or any such
Subsidiary; or (iv) otherwise increase the obligations of Borrower or any
Subsidiary in respect of such Permitted Subordinated Debt or confer additional
rights upon the holders thereof which individually or in the aggregate would be
adverse to Borrower or any of its Subsidiaries or to Administrative Agent or the
Lenders.
 
Section 7.13.        Accounting Changes.  Borrower will not, and will not permit
any of its Subsidiaries to, make any significant change in accounting treatment
or reporting practices, except as required by GAAP, or change the fiscal year of
Borrower or of any of its Subsidiaries, except to change the fiscal year of a
Subsidiary to conform its fiscal year to that of Borrower.
 

63

 

 

 
Section 7.14.        [Intentionally deleted]
 
Section 7.15.        Government Regulation. Borrower shall not, and shall not
permit any Subsidiary to (a) be or become subject at any time to any law,
regulation, or list of any Government Authority of the United States (including,
without limitation, the U.S. Office of Foreign Asset Control list) that
prohibits or limits Lenders or Administrative Agent from making any advance or
extension of credit to Borrower or from otherwise conducting business with the
Loan Parties, or (b) fail to provide documentary and other evidence of the
identity of the Loan Parties as may be requested by Lenders or Administrative
Agent at any time to enable Lenders or Administrative Agent to verify the
identity of the Loan Parties or to comply with any applicable law or regulation,
including, without limitation, Section 326 of the USA Patriot Act of 1 U.S.C.
Section 5318.
 
ARTICLE VIII
 
EVENTS OF DEFAULT
 
Section 8.1.          Events of Default.  If any of the following events (each
an “Event of Default”) shall occur:
 
(a)           Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or
 
(b)           Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount payable under clause (a) of this Section
8.1) payable under this Agreement or any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of three (3) Business Days; or
 
(c)           any representation or warranty made or deemed made by or on behalf
of Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document (including the Schedules attached thereto) and any
amendments or modifications hereof or waivers hereunder, or in any certificate,
report, financial statement or other document submitted to Administrative Agent
or the Lenders by any Loan Party or any representative of any Loan Party
pursuant to or in connection with this Agreement or any other Loan Document
shall prove to be incorrect in any material respect (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality qualifier, in which case such
representations and warranties shall be true and correct in all respects) when
made or deemed made or submitted; or
 
(d)           Borrower shall fail to observe or perform any covenant or
agreement contained in Sections 5.1, 5.2, or 5.3 (with respect to Borrower’s
existence) or Articles VI or VII; or
 
(e)           any Loan Party shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those referred to in clauses
(a), (b) and (d) above) or any other Loan Document, and such failure shall
remain unremedied for 30 days after the earlier of (i) any officer of Borrower
becomes aware of such failure, or (ii) notice thereof shall have been given to
Borrower by Administrative Agent or any Lender; or
 

64

 

 

 
(f)           any Obligations fail to constitute “Senior Indebtedness” for
purposes of any applicable Subordinated Debt Document; or
 
(g)           Borrower or any Subsidiary (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of, or premium or
interest on, any Material Indebtedness that is outstanding, when and as the same
shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing or governing such Material Indebtedness; or any other
event shall occur or condition shall exist under any agreement or instrument
relating to such Material  Indebtedness and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or permit the acceleration of, the
maturity of such Indebtedness; or any such Material Indebtedness shall be
declared to be due and payable, or required to be prepaid or redeemed (other
than by a regularly scheduled required prepayment or redemption), purchased or
defeased, or any offer to prepay, redeem, purchase or defease such Material
Indebtedness shall be required to be made, in each case prior to the stated
maturity thereof; or
 
(h)           Borrower or any Subsidiary shall (i) commence a voluntary case or
other proceeding or file any petition seeking liquidation, reorganization or
other relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this Section 8.1, (iii) apply for or consent to the appointment
of a custodian, trustee, receiver, liquidator or other similar official for
Borrower or any such Subsidiary or for a substantial part of its assets, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors, or (vi) take any action for the purpose of effecting any of the
foregoing; or
 
(i)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of Borrower or any Subsidiary or its debts, or any substantial part
of its assets, under any federal, state or foreign bankruptcy, insolvency or
other similar law now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidator or other similar official for Borrower
or any Subsidiary or for a substantial part of its assets, and in any such case,
such proceeding or petition shall remain undismissed for a period of 60 days or
an order or decree approving or ordering any of the foregoing shall be entered;
or
 
(j)           Borrower or any Material Subsidiary shall become unable to pay,
shall admit in writing its inability to pay, or shall fail to pay, its debts as
they become due; or
 
(k)           an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with other ERISA Events that have
occurred, could reasonably be expected to result in liability to Borrower and
the Subsidiaries in an aggregate amount exceeding $1,000,000; or
 

65

 

 

 
(l)           any judgment or order for the payment of money in excess of
$1,000,000 in the aggregate (excluding, for purposes of clarification, any
amounts which are covered by insurance for which no claim has been denied) shall
be rendered against Borrower or any Subsidiary, and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be a period of 30 consecutive days during which a stay
of enforcement of such judgment or order by reason of a pending appeal or
otherwise, shall not be in effect; or
 
(m)           any non-monetary judgment or order shall be rendered against
Borrower or any Subsidiary that could reasonably be expected to have a Material
Adverse Effect, and there shall be a period of 30 consecutive days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect; or
 
(n)           a Change in Control shall occur or exist; or
 
(o)           any provision of the Guaranty and Security Agreement shall for any
reason cease to be valid and binding on, or enforceable against, Borrower or any
Subsidiary Loan Party, or Borrower or any Subsidiary Loan Party shall so state
in writing, or Borrower or any Subsidiary Loan Party shall seek to terminate its
obligations under the Guaranty and Security Agreement;
 
then, and in every such event (other than an event with respect to Borrower
described in clause (h) or (i) of this Section 8.1) and at any time thereafter
during the continuance of such event, Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to Borrower, take any
or all of the following actions, at the same or different times: (i) terminate
the Commitments, whereupon the Commitment of each Lender shall terminate
immediately, (ii) declare the principal of and any accrued interest on the
Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by Borrower, (iii)
exercise all remedies contained in any other Loan Document, and (iv) exercise
any other remedies available at law or in equity; and that, if an Event of
Default specified in either clause (h) or (i) shall occur, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon, and all fees, and all other Obligations
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by Borrower.
 
Section 8.2.          Application of Proceeds from Collateral. All proceeds from
each sale of, or other realization upon, all or any part of the Collateral by
any Credit Provider after an Event of Default arises shall be applied as
follows:
 
(a)           first, to the reimbursable expenses of the Administrative Agent
incurred in connection with such sale or other realization upon the Collateral,
until the same shall have been paid in full;
 

66

 

 

 
(b)           second, to the fees and other reimbursable expenses of the
Administrative Agent and the Issuing Bank then due and payable pursuant to any
of the Loan Documents, until the same shall have been paid in full;
 
(c)           third, to all reimbursable expenses, if any, of the Lenders then
due and payable pursuant to any of the Loan Documents, until the same shall have
been paid in full;
 
(d)           fourth, to the fees and interest then due and payable under the
terms of this Agreement, until the same shall have been paid in full;
 
(e)           fifth, to the aggregate outstanding principal amount of the Loans,
the LC Exposure, the Bank Product Obligations, the Treasury Management
Obligations and the Net Mark-to-Market Exposure of the Hedging Obligations that
constitute Obligations, until the same shall have been paid in full, allocated
pro rata among the Credit Providers based on their respective pro rata shares of
the aggregate amount of such Loans, LC Exposure, Bank Product Obligations,
Treasury Management Obligations and Net Mark-to-Market Exposure of such Hedging
Obligations;
 
(f)           sixth, to additional Cash Collateral for the aggregate amount of
all outstanding Letters of Credit until the aggregate amount of all Cash
Collateral held by the Administrative Agent pursuant to this Agreement is at
least 102% of the LC Exposure after giving effect to the foregoing clause fifth;
and
 
(g)           seventh, to the extent any proceeds remain, to the Borrower or as
otherwise provided by a court of competent jurisdiction.
 
All amounts allocated pursuant to the foregoing clauses third through fifth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares; provided that all amounts allocated to that
portion of the LC Exposure comprised of the aggregate undrawn amount of all
outstanding Letters of Credit pursuant to clauses fifth and sixth shall be
distributed to the Administrative Agent, rather than to the Lenders, and held by
the Administrative Agent in an account in the name of the Administrative Agent
for the benefit of the Issuing Bank and the Lenders as cash collateral for the
LC Exposure, such account to be administered in accordance with Section
2.22(g).  All Cash Collateral for LC Exposure shall be applied to satisfy
drawings under the Letters of Credit as they occur; if any amount remains on
deposit on Cash Collateral after all letters of credit have either been fully
drawn or expired, such remaining amount shall be applied to other Obligations,
if any, in the order set forth above.
 
Notwithstanding the foregoing, Bank Product Obligations, Treasury Management
Obligations and Hedging Obligations shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the provider of such Bank Product Obligations, Treasury
Management Obligations or Hedging Obligations, as the case may be.  Each
provider of any such Bank Product Obligations, Treasury Management Obligations
or Hedging Obligations that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto. In addition,
for the avoidance of doubt, if a provider of Bank Product Obligations, Treasury
Management Obligations or Hedging Obligations is not a Lender or LC Issuer
hereunder, then it shall not have voting or other Lender rights under this
Agreement or the other Loan Documents other than sharing in the Collateral and
the application of the proceeds thereof as is more specifically set forth in
this Agreement and the other Loan Documents.
 

67

 

 

 
ARTICLE IX
 
ADMINISTRATIVE AGENT
 
Section 9.1.          Appointment of Administrative Agent.
 
(a)          Each Lender irrevocably appoints SunTrust Bank as Administrative
Agent and authorizes it to take such actions on its behalf and to exercise such
powers as are delegated to Administrative Agent under this Agreement and the
other Loan Documents, together with all such actions and powers that are
reasonably incidental thereto.  Administrative Agent may perform any of its
duties hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by Administrative
Agent.  Administrative Agent and any such sub-agent or attorney-in-fact may
perform any and all of its duties and exercise its rights and powers through
their respective Related Parties.  The exculpatory provisions set forth in this
Article shall apply to any such sub-agent or attorney-in-fact and the Related
Parties of Administrative Agent, any such sub-agent and any such
attorney-in-fact and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.
 
(b)          The Issuing Bank shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith until
such time and except for so long as Administrative Agent may agree at the
request of the Required Lenders to act for the Issuing Bank with respect
thereto; provided, that the Issuing Bank shall have all the benefits and
immunities (i) provided to Administrative Agent in this Article with respect to
any acts taken or omissions suffered by the Issuing Bank in connection with
Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this Article
included the Issuing Bank with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to the Issuing Bank.
 

68

 

 

 
Section 9.2.          Nature of Duties of Administrative Agent.  Administrative
Agent shall not have any duties or obligations except those expressly set forth
in this Agreement and the other Loan Documents.  Without limiting the generality
of the foregoing, (a) Administrative Agent shall not be subject to any fiduciary
or other implied duties, regardless of whether a Default or an Event of Default
has occurred and is continuing, (b) Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
those discretionary rights and powers expressly contemplated by the Loan
Documents that Administrative Agent is required to exercise in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 10.2), and (c) except
as expressly set forth in the Loan Documents, Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to Borrower or any of its Subsidiaries that is
communicated to or obtained by Administrative Agent or any of its Affiliates in
any capacity.  Administrative Agent shall not be liable for any action taken or
not taken by it, its sub-agents or attorneys-in-fact with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.2) or in the absence of its own gross negligence or willful
misconduct.  Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents or attorneys-in-fact selected by it with reasonable
care.  Administrative Agent shall not be deemed to have knowledge of any Default
or Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to Administrative Agent by Borrower or any Lender,
and Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to Administrative Agent.  Administrative Agent may consult with legal
counsel (including counsel for Borrower) concerning all matters pertaining to
such duties.
 
Section 9.3.          Lack of Reliance on Administrative Agent.  Each of the
Lenders and the Issuing Bank acknowledges that it has, independently and without
reliance upon Administrative Agent, any Issuing Bank or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each of the
Lenders and the Issuing Bank also acknowledges that it will, independently and
without reliance upon Administrative Agent, any Issuing Bank or any other Lender
and based on such documents and information as it has deemed appropriate,
continue to make its own decisions in taking or not taking of any action under
or based on this Agreement, any related agreement or any document furnished
hereunder or thereunder.  Each of the Lenders acknowledges and agrees that
outside legal counsel to Administrative Agent in connection with the
preparation, negotiation, execution, delivery and administration (including any
amendments, waivers and consents) of this Agreement and the other Loan Documents
is acting solely as counsel to Administrative Agent and is not acting as counsel
to any Lender (other than Administrative Agent and its Affiliates) in connection
with this Agreement, the other Loan Documents or any of the transactions
contemplated hereby or thereby.
 
Section 9.4.          Certain Rights of Administrative Agent.  If Administrative
Agent shall request instructions from the Required Lenders with respect to any
action or actions (including the failure to act) in connection with this
Agreement or any other Loan Document, Administrative Agent shall be entitled to
refrain from such act or taking such act, unless and until it shall have
received instructions from such Lend­ers; and Administrative Agent shall not
incur liability to any Person by rea­son of so refraining.  Without limiting the
foregoing, no Lender shall have any right of action whatsoever against
Administrative Agent as a result of Administrative Agent acting or refraining
from acting hereunder in ac­cordance with the instructions of the Required
Lenders where required by the terms of this Agreement.
 

69

 

 

 
Section 9.5.      Reliance by Administrative Agent.  Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, posting or other distribution)
believed by it to be genuine and to have been signed, sent or made by the proper
Person.  Administrative Agent may also rely upon any statement made to it orally
or by telephone and believed by it to be made by the proper Person and shall not
incur any liability for relying thereon.  Administrative Agent may consult with
legal counsel (including counsel for Borrower), indepen­dent public accountants
and other experts selected by it and shall not be liable for any action taken or
not taken by it in accordance with the advice of such counsel, accountants or
experts.
 
Section 9.6.      Administrative Agent in its Individual Capacity.  The bank
serving as Administrative Agent shall have the same rights and powers under this
Agreement and any other Loan Document in its capacity as a Lender as any other
Lender and may exercise or refrain from exercising the same as though it were
not Administrative Agent; and the terms “Lenders”, “Required Lenders”, “holders
of Notes”, or any similar terms shall, unless the context clearly otherwise
indicates, include Administrative Agent in its individual capacity.  The bank
acting as Administrative Agent and its Affiliates may accept deposits from, lend
money to, and generally engage in any kind of business with Borrower or any
Subsidiary or Affiliate of Borrower as if it were not Administrative Agent
hereunder.
 
Section 9.7.      Successor Administrative Agent.
 
(a)           Administrative Agent may resign at any time by giving notice
thereof to the Lenders and Borrower.  Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent,
subject to the approval by Borrower provided that no Default or Event of Default
shall exist at such time.  If no suc­cessor Administrative Agent shall have been
so appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent, which shall be a commercial bank organized
under the laws of the United States of America or any state thereof or a bank
which maintains an office in the United States, having a combined capital and
surplus of at least $500,000,000.
 
(b)           Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor Administrative Agent shall there­upon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents.  If within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided
above.  After any retiring Administrative Agent’s resignation hereunder, the
provi­sions of this Article shall continue in effect for the benefit of such
retiring Administrative Agent and its representatives and agents in respect of
any actions taken or not taken by any of them while it was serving as
Administrative Agent.
 

70

 

 

 
(c)           In addition to the foregoing, if a Lender becomes, and during the
period it remains, a Defaulting Lender, the Issuing Bank may, upon prior written
notice to Borrower and Administrative Agent, resign as Issuing Bank effective at
the close of business New York time on a date specified in such notice (which
date may not be less than five Business Days after the date of such notice);
provided that such resignation by the Issuing Bank will have no effect on the
validity or enforceability of any Letter of Credit then outstanding or on the
obligations of Borrower or any Lender under this Agreement with respect to any
such outstanding Letter of Credit or otherwise to the Issuing Bank.
 
Section 9.8.      Withholding Tax.  To the extent required by any applicable
law, Administrative Agent may withhold from any interest payment to any Lender
an amount equivalent to any applicable withholding tax.  If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that Administrative Agent did not properly withhold tax from amounts paid
to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
Administrative Agent of a change in circumstances that rendered the exemption
from, or reduction of, withholding tax ineffective, or for any other reason),
such Lender shall indemnify Administrative Agent (to the extent that
Administrative Agent has not already been reimbursed by Borrower and without
limiting the obligation of Borrower to do so) fully for all amounts paid,
directly or indirectly, by Administrative Agent as tax or otherwise, including
penalties and interest, together with all expenses incurred, including legal
expenses, allocated staff costs and any out of pocket expenses.
 
Section 9.9.      Administrative Agent May File Proofs of Claim.
 
(a)           In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Loan Party, Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether Administrative Agent shall have made any
demand on Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
 
(i)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans or Revolving Credit
Exposure and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, Issuing Bank and Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
Issuing Bank and Administrative Agent and its agents and counsel and all other
amounts due the Lenders, Issuing Bank and Administrative Agent under Section
10.3) allowed in such judicial proceeding; and
 
(ii)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and
 

71

 

 

 
(b)           Any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and the Issuing Bank to make such payments to
Administrative Agent and, if Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Bank, to pay to
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of Administrative Agent and its agents and counsel,
and any other amounts due Administrative Agent under Section 10.3.
 
Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
 
Section 9.10.      Authorization to Execute other Loan Documents.  Each Lender
hereby authorizes Administrative Agent to execute on behalf of all Lenders all
Loan Documents other than this Agreement.
 
ARTICLE X
 
MISCELLANEOUS
 
Section 10.1.Notices.
 
(a)        Written Notices.
 
(i)           Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:
 
 
To Borrower:
Mr. Steve Keaveney

Chief Financial Officer
Innotrac Corporation
6465 East Johns Crossing
Johns Creek, Georgia 30097
Telecopy Number: (678) 584-8949
E-mail: skeaveney@innotrac.com
 
 
To Administrative Agent or
Issuing Bank:

SunTrust Bank
Corporate Banking

3333 Peachtree Road, 6th Floor
Atlanta, Georgia 30326
Attention: Ms. Sherry Harris, Senior Vice President
Telecopy Number: (404) 439-7327
 

72

 

 

 
With a copy to:                   Arnall Golden Gregory LLP
171 17th Street, N.W., Suite 2100
Atlanta, Georgia 30363
Attention:  Ronald A. Weiner, Esq.
Telecopy Number: (404) 873-8193
 
 
To any other Lender:
the address set forth in the Administrative Questionnaire or the Assignment and
Acceptance Agreement executed by such Lender

 
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All such
notices and other communications shall, when transmitted by overnight delivery,
or faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to Administrative
Agent or the Issuing Bank shall not be effective until actually received by such
Person at its address specified in this Section 10.1.
 
(ii)          Any agreement of Administrative Agent, the Issuing Bank and the
Lenders herein to receive certain notices by telephone or facsimile is solely
for the convenience and at the request of Borrower.  Administrative Agent, the
Issuing Bank and the Lenders shall be entitled to rely on the authority of any
Person purporting to be a Person authorized by Borrower to give such notice and
Administrative Agent, the Issuing Bank and the Lenders shall not have any
liability to Borrower or other Person on account of any action taken or not
taken by Administrative Agent, the Issuing Bank and the Lenders in reliance upon
such telephonic or facsimile notice.  The obligation of Borrower to repay the
Loans and all other Obligations hereunder shall not be affected in any way or to
any extent by any failure of Administrative Agent, the Issuing Bank and the
Lenders to receive written confirmation of any telephonic or facsimile notice or
the receipt by Administrative Agent, the Issuing Bank and the Lenders of a
confirmation which is at variance with the terms understood by Administrative
Agent, the Issuing Bank and the Lenders to be contained in any such telephonic
or facsimile notice.
 
(b)           Electronic Communications.
 
(i)           Notices and other communications to the Lenders and the Issuing
Bank hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by Administrative Agent, provided that the foregoing shall not apply to
notices to any Lender or the Issuing Bank pursuant to Article 2 unless such
Lender, the Issuing Bank, as applicable, and Administrative Agent have agreed to
receive notices under such Section by electronic communication and have agreed
to the procedures governing such communications. Administrative Agent or
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 

73

 

 

 
(ii)          Unless Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
Section 10.2.     Waiver; Amendments.
 
(a)           No failure or delay by Administrative Agent, the Issuing Bank or
any Lender in exercising any right or power hereunder or any other Loan
Document, and no course of dealing between Borrower and Administrative Agent or
any Lender, shall oper­ate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exer­cise of any other right or power hereunder or
thereunder.  The rights and remedies of Administrative Agent, the Issuing Bank
and the Lenders hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights or remedies provided by law.  No waiver of any
provision of this Agreement or any other Loan Document or consent to any
departure by Borrower therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section 10.2, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  Without limiting the generality of the foregoing, the making
of a Loan or the issuance of a Letter of Credit shall not be construed as a
waiver of any Default or Event of Default, regardless of whether Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default or Event of Default at the time.
 

74

 

 

 
(b)           No amendment or waiver of any provision of this Agreement or the
other Loan Documents, nor consent to any departure by Borrower therefrom, shall
in any event be effective unless the same shall be in writing and signed by
Borrower and the Required Lenders or Borrower and Administrative Agent with the
consent of the Required Lenders and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, that no amendment or waiver shall: (i) increase the Commitment
of any Lender without the written consent of such Lender, (ii) reduce the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby, (iii) postpone the date fixed for any payment of
any principal of, or interest on, any Loan or LC Disbursement or interest
thereon or any fees hereunder or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date for the termination or reduction of any
Commitment, without the written consent of each Lender affected thereby, (iv)
change Section 2.21(b) or (c) in a manner that would alter the pro rata sharing
of payments required thereby, without the written consent of each Lender, (v)
change any of the provisions of this Section 10.2 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders which are re­quired to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the consent of
each Lender; (vi) release any guarantor or limit the liability of any such
guarantor under any guaranty agreement, without the written consent of each
Lender, except to the extent such release is expressly provided under the terms
of such guaranty agreement or such release is in connection with a sale,
transfer or disposition of the stock of a Subsidiary that constitutes a
guarantor to the extent such sale, transfer or disposition is permitted under
this Agreement; (vii) release all or substantially all collateral (if any)
securing any of the Obligations, without the written consent of each Lender;
provided further, that no such agreement shall amend, modify or otherwise affect
the rights, duties or obligations of Administrative Agent or the Issuing Bank
without the prior written consent of such Person.  Notwithstanding anything
contained herein to the contrary, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender.  Notwithstanding anything contained herein to the
contrary, this Agreement may be amended and restated without the consent of any
Lender (but with the consent of Borrower and Administrative Agent) if, upon
giving effect to such amendment and restatement, such Lender shall no longer be
a party to this Agreement (as so amended and restated), the Commitments of such
Lender shall have terminated (but such Lender shall continue to be entitled to
the benefits of Sections 2.18, 2.19, 2.20 and 10.3), such Lender shall have no
other commitment or other obligation hereunder and shall have been paid in full
(i) all principal, interest and other amounts owing to it or accrued for its
account under this Agreement, (ii) all Hedging Obligations of Borrower owing to
such Lender (or any Affiliate of such Lender) in connection with the Loans,
(iii) all Bank Product Obligations of Borrower owing to Lender (or any Affiliate
of such Lender) for services provided to Borrower by such Lender (or such
Affiliate of such Lender) or (iv) all Treasury Management Obligations of
Borrower owing to Lender (or any Affiliate of such Lender) for services provided
to Borrower by such Lender (or such Affiliate of such Lender).
 
Section 10.3.   Expenses; Indemnification.
 
(a)           Borrower shall pay (i) all reasonable, out-of-pocket costs and
expenses of Administrative Agent and its Affiliates, including the reasonable
and actual fees, charges and disbursements of counsel for Administrative Agent
and its Affiliates, in connection with the syndication of the credit facilities
provided for herein, the preparation and administration of the Loan Documents or
the Loans and the Letters of Credit made or issued hereunder, and any
amendments, modifications or waivers thereof (whether or not the transactions
contemplated in this Agreement or any other Loan Document shall be consummated),
(ii) all reasonable out-of-pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out-of-pocket costs
and expenses (including, without limitation, the reasonable and actual fees,
charges and disbursements of outside counsel) incurred by Administrative Agent,
the Issuing Bank or any Lender in connection with the enforcement or protection
of its rights in connection with this Agreement and the other Loan Documents,
including its rights under this Section 10.3, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
 

75

 

 

 
(b)           Borrower shall indemnify Administrative Agent (and any sub-agent
thereof), each Lender and the Issuing Bank, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by Borrower or any other Loan
Party, in each case, to the extent arising out of, in connection with, or as a
result of any threatened or potential claim, investigation, litigation or other
proceeding related to (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or Release of Hazardous Materials
on or from any property owned or operated by Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to Borrower or
any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (x) the gross negligence or
willful misconduct of such Indemnitee or (y) a claim brought by Borrower or any
other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document.  No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through Syntrak or any other Internet or
intranet website, except as a result of such Indemnitee’s gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a final
and nonappealable judgment.
 
(c)           Borrower shall pay, and hold Administrative Agent, the Issuing
Bank and each of the Lenders harmless from and against, any and all present and
future stamp, documentary, and other similar taxes with respect to this
Agreement and any other Loan Documents, any Collateral described therein, or any
payments due thereunder, and save Administrative Agent, the Issuing Bank and
each Lender harmless from and against any and all liabilities with respect to or
resulting from any delay or omission to pay such taxes.
 
(d)           To the extent that Borrower fails to pay any amount required to be
paid to Administrative Agent or the Issuing Bank under clauses (a), (b) or (c)
hereof, each Lender severally agrees to pay to Administrative Agent or the
Issuing Bank, as the case may be, such Lender’s Pro Rata Share (determined as of
the time that the unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided, that the unreimbursed expense or indemnified payment,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against Administrative Agent or the Issuing Bank in its capacity as
such.
 

76

 

 

 
(e)           To the extent permitted by applicable law, Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to actual or direct damages) arising out of, in connection with or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated therein, any Loan or any Letter of Credit or the use
of proceeds thereof.
 
(f)           All amounts due under this Section 10.3 shall be payable promptly
after written demand therefor.
 
Section 10.4.      Successors and Assigns.
 
(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
 
(b)           Any Lender may at any time assign to one or more assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments, Loans, and other Revolving Credit Exposure at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
 
(i)  Minimum Amounts.
 
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments, Loans and other Revolving Credit Exposure at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and
 
(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to Administrative Agent or, if “Trade Date” is
specified in the Assignment and Acceptance, as of the Trade Date) shall not be
less than $1,000,000, unless each of Administrative Agent and, so long as no
Event of Default has occurred and is continuing, Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed).
 

77

 

 

 
 (ii)  Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, other Revolving
Credit Exposure or the Commitments assigned.
 
 (iii)  Required Consents.  No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
 
 (A) the consent of Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to Administrative Agent within 5 Business Days after having
received notice thereof;
 
 (B) the consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender with a Commitment; and
 
 (C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
 
 (iv)  Assignment and Acceptance.  The parties to each assignment shall deliver
to Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500, (C) an Administrative Questionnaire
unless the assignee is already a Lender and (D) the documents required under
Section 2.20 if such assignee is a Foreign Lender.
 
 (v)  No Assignment to Borrower.  No such assignment shall be made to Borrower
or any of Borrower’s Affiliates or Subsidiaries.
 
 (vi)  No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.
 

78

 

 

 
Subject to acceptance and recording thereof by Administrative Agent pursuant to
paragraph (c) of this Section 10.4, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section
10.4.  If the consent of Borrower to an assignment is required hereunder
(including a consent to an assignment which does not meet the minimum assignment
thresholds specified above), Borrower shall be deemed to have given its consent
five Business Days after the date notice thereof has actually been delivered by
the assigning Lender (through Administrative Agent) to Borrower, unless such
consent is expressly refused by Borrower prior to such fifth Business Day.
 
(c)           Administrative Agent, acting solely for this purpose as an agent
of Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and Revolving Credit Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the
“Register”).  Information contained in the Register with respect to any Lender
shall be available for inspection by such Lender at any reasonable time and from
time to time upon reasonable prior notice; information contained in the Register
shall also be available for inspection by Borrower at any reasonable time and
from time to time upon reasonable prior notice.  In establishing and maintaining
the Register, Administrative Agent shall serve as Company’s agent solely for tax
purposes and solely with respect to the actions described in this Section, and
Borrower hereby agrees that, to the extent SunTrust Bank serves in such
capacity, SunTrust Bank and its officers, directors, employees, agents,
sub-agents and affiliates shall constitute “Indemnitees.”
 
(d)           Any Lender may at any time, without the consent of, or notice to,
Borrower, Administrative Agent or the Issuing Bank sell participations to any
Person (other than a natural person, Borrower or any of Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) Borrower, Administrative Agent, the Lenders and the
Issuing Bank shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
 

79

 

 

 
(e)           Any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant:  (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.21(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section 10.4 or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender; (vi) release any guarantor or limit the liability of any such guarantor
under any guaranty agreement without the written consent of each Lender except
to the extent such release is expressly provided under the terms of such
guaranty agreement or such release is in connection with a sale, transfer or
disposition of the stock of a Subsidiary that constitutes a guarantor to the
extent such sale, transfer or disposition is permitted under this Agreement; or
(vii) release all or substantially all collateral (if any) securing any of the
Obligations.  Subject to paragraph (e) of this Section 10.4, Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.18, 2.19,
and 2.20 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section 10.4.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.7 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.21 as though it were a Lender.
 
(f)           A Participant shall not be entitled to receive any greater payment
under Section 2.18 and Section 2.20 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with Borrower’s
prior written consent.  A Participant that would be a Foreign Lender if it were
a Lender shall not be entitled to the benefits of Section 2.20 unless Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of Borrower, to comply with Section 2.20(e) as though it
were a Lender.
 
(g)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
Section 10.5.      Governing Law; Jurisdiction; Consent to Service of Process.
 
(a)           This Agreement and the other Loan Documents shall be construed in
accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof of the State of Georgia.
 

80

 

 

 
(b)           Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
District Court of the Northern District of Georgia, and the Business Case
Division of the Fulton County Superior Court located in Atlanta, Georgia, and of
the Business Case Division of the Fulton County Superior Court located in
Atlanta, Georgia and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document or the transactions contemplated hereby or thereby, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such Fulton County Superior
Court or, to the extent permitted by applicable law, such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or any other Loan Document shall affect any right that Administrative
Agent, the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against
Borrower or its properties in the courts of any jurisdiction.
 
(c)           Borrower irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of this Section 10.5 and brought
in any court referred to in paragraph (b) of this Section 10.5.  Each of the
parties hereto irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
(d)           Each party to this Agreement irrevocably consents to the service
of process in the manner provided for notices in Section 10.1.  Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.
 
Section 10.6.      WAIVER OF JURY TRIAL.  EACH PARTY HERETO IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 10.7.      Right of Setoff.  In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender and the Issuing Bank shall have the right, at any time or from time
to time upon the occurrence and during the continuance of an Event of Default,
without prior notice to Borrower, any such notice being expressly waived by
Borrower to the extent permitted by applicable law, to set off and apply against
all deposits (general or special, time or demand, provisional or final) of
Borrower at any time held or other obligations at any time owing by such Lender
and the Issuing Bank to or for the credit or the account of Borrower against any
and all Obligations held by such Lender or the Issuing Bank, as the case may be,
irrespective of whether such Lender or the Issuing Bank shall have made demand
hereunder and although such Obligations may be unmatured.  Each Lender and the
Issuing Bank agree promptly to notify Administrative Agent and Borrower after
any such set-off and any application made by such Lender and the Issuing Bank,
as the case may be; provided, that the failure to give such notice shall not
affect the validity of such set-off and application.  Each Lender and the
Issuing Bank agrees to apply all amounts collected from any such set-off to the
Obligations before applying such amounts to any other Indebtedness or other
obligations owed by Borrower and any of its Subsidiaries to such Lender or
Issuing Bank.
 

81

 

 

 
Section 10.8.      Counterparts; Integration.  This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts (including by telecopy), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  This
Agreement, the Fee Letter, the other Loan Documents, and any separate letter
agreement(s) relating to any fees payable to Administrative Agent and its
Affiliates constitute the entire agreement among the parties hereto and thereto
and their affiliates regarding the subject matters hereof and thereof and
supersede all prior agreements and understandings, oral or written, regarding
such subject matters.  Delivery of an executed counterpart to this Agreement or
any other Loan Document by facsimile transmission or by electronic mail in pdf
form shall be as effective as delivery of a manually executed counterpart
hereof.
 
Section 10.9.      Survival.  All covenants, agreements, representations and
warranties made by Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that Administrative Agent,
the Issuing Bank or any Lender may have had notice or knowledge of any Default
or incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated.  The
provisions of Sections 2.18, 2.19, 2.20, and 10.3 and Article IX shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.  All representations and warranties made
herein, in the certificates, reports, notices, and other documents delivered
pursuant to this Agreement shall survive the execution and delivery of this
Agreement and the other Loan Documents, and the making of the Loans and the
issuance of the Letters of Credit.
 
Section 10.10.    Severability.  Any provision of this Agreement or any other
Loan Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
 

82

 

 

 
Section 10.11.    Confidentiality.
 
(a)            Each of Administrative Agent, the Issuing Bank and the Lenders
agrees to take normal and reasonable precautions to maintain the confidentiality
of any Information (as defined below), except that such Information may be
disclosed (i) to any Related Party of Administrative Agent, the Issuing Bank or
any such Lender including without limitation accountants, legal counsel and
other advisors, (ii) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (iii) to the extent requested by any
regulatory agency or authority purporting to have jurisdiction over it
(including any self-regulatory authority such as the National Association of
Insurance Commissioners), (iv) to the extent that such information becomes
publicly available other than as a result of a breach of this Section 10.11, or
which becomes available to Administrative Agent, the Issuing Bank, any Lender or
any Related Party of any of the foregoing on a non-confidential basis from a
source other than Borrower, (v) in connection with the exercise of any remedy
hereunder or under any other Loan Documents or any suit, action or proceeding
relating to this Agreement or any other Loan Documents or the enforcement of
rights hereunder or thereunder, (vii) subject to an agreement containing
provisions substantially the same as those of this Section 10.11, to (A) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, or (B) any actual or
prospective party (or its Related Parties) to any swap or derivative or similar
transaction under which payments are to be made by reference to Borrower and its
obligations, this Agreement or payments hereunder, (viii) any rating agency,
(ix) the CUSIP Service Bureau or any similar organization, or (x) with the
written consent of Borrower.  Any Person required to maintain the
confidentiality of any information as provided for in this Section 10.11 shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord its own confidential information.  As
used herein, “Information” means all information received from or on behalf of
the Borrower (including, without limitation, any information received from
representatives of the Borrower) to the extent designated in writing as
confidential relating to the Borrower, any Subsidiary thereof, or the business
of the Borrower or any Subsidiary thereof, other than any such information that
is available to the Administrative Agent, any Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by the Borrower or such Subsidiary.
Unless specifically prohibited by applicable law, court order, subpoena or by
any regulatory agency or authority purporting to have jurisdiction over it
(including any self-regulatory authority such as the National Association of
Insurance Commissioners), each of the Lenders and the Administrative Agent
shall, promptly after disclosure thereof, make reasonable efforts to notify the
Borrower of any request for disclosure of any such non-public information by any
governmental agency or representative thereof (other than any such request in
connection with any bank examination, or any another examination of the
financial condition or other routine examination of such Lender by such
governmental agency) or pursuant to legal process.
 
(b)           EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION
10.11 FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN MATERIAL ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
 

83

 

 

 
(c)           ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE BORROWER, ITS SUBSIDIARIES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND
THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.
 
Section 10.12.   Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which may be treated as interest on
such Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 10.12 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment (to the extent permitted by applicable law), shall have
been received by such Lender.
 
Section 10.13.   Waiver of Effect of Corporate Seal.  Borrower represents and
warrants that neither it nor any other Loan Party is required to affix its
corporate seal to this Agreement or any other Loan Document pursuant to any
requirement of law or regulation, agrees that this Agreement is delivered by
Borrower under seal and waives any shortening of the statute of limitations that
may result from not affixing the corporate seal to this Agreement or such other
Loan Documents.
 
Section 10.14.    Patriot Act.   Administrative Agent and each Lender hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act.
 

84

 

 

 
Section 10.15.   No Advisory or Fiduciary Duty..  In connection with all aspects
of the transactions contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Lenders and the Sole Lead
Arranger are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Lenders and the
Sole Lead Arranger, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Administrative Agent, the
Lenders and the Sole Lead Arranger is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Borrower or any of its Affiliates, or any other Person and (B) neither the
Administrative Agent nor any Lender or the Sole Lead Arranger has any obligation
to the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, each Lender and
the Sole Lead Arranger and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and neither the Administrative Agent nor any Lender
or the Sole Lead Arranger has any obligation to disclose any of such interests
to the Borrower or any of its Affiliates.  To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
the Administrative Agent or any Lender or the Sole Lead Arranger with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
 
(remainder of page left intentionally blank)
 

85

 

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Revolving Credit
Agreement to be duly executed under seal in the case of Borrower by their
respective authorized officers as of the day and year first above written.

                

 
INNOTRAC CORPORATION, a Georgia corporation
     
 
By                      /s/ Scott D. Dorfman      Name:         Scott D.
Dorfman             Title:            Chief Executive Officer                
 [CORPORATE SEAL]

 

 

 

 

 

       
SUNTRUST BANK, as Administrative Agent, as Issuing Bank and as a Lender
     
 
By                      /s/ Sherry D. Harris       Name:         Sherry D.
Harris           Title:            Managing Director    

 

 

 

 


Schedule I
APPLICABLE MARGIN AND APPLICABLE PERCENTAGE
 
Pricing Level
Senior Leverage Ratio
Applicable Margin for LIBOR Index Rate Loans
Applicable Percentage for Commitment Fee
Applicable Percentage for Letter of Credit Fees
         
I
Less than 1.00:1.00
1.50% per annum
0.250% per annum
1.50% per annum
         
II
Greater than or equal to 1.00:1.00 but less than 2.00:1.00
 
1.75% per annum
0.250% per annum
1.75% per annum
III
Greater than or equal to 2.00:1.00 but less than 2.50:1.00/
 
2.00% per annum
0.350% per annum
2.00% per annum
IV
Greater than or equal to 2.50:1.00
2.50% per annum
0.500% per annum
2.50% per annum

 

 

 

 


EXHIBIT A
FORM OF REVOLVING CREDIT NOTE
 

$25,000,000.00 
Atlanta, Georgia
  June ___, 2013

 
FOR VALUE RECEIVED, the undersigned, INNOTRAC CORPORATION, a Georgia corporation
(“Borrower”), hereby promises to pay to SUNTRUST BANK (“Lender”), or its
registered assigns, at the office of SunTrust Bank (“SunTrust”) at 3333
Peachtree Road, 6th Floor, Atlanta, Georgia 30326 on the Revolving Commitment
Termination Date (as defined in the Revolving Credit Agreement dated as of the
date hereof (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Borrower, the lenders
from time to time party thereto, the issuing bank thereunder and SunTrust, as
administrative agent for the lenders), the lesser of the principal sum of TWENTY
FIVE MILLION AND NO/100 DOLLARS ($25,000,000.00) and the aggregate unpaid
principal amount of all Revolving Loans made by the Lender to Borrower pursuant
to the Credit Agreement, in lawful money of the United States of America in
immediately available funds, and to pay interest from the date hereof on the
principal amount thereof from time to time outstanding, in like funds, at said
office, at the rate or rates per annum and payable on such dates as provided in
the Credit Agreement.  In addition, should legal action or an attorney-at-law be
utilized to collect any amount due hereunder, Borrower further promises to pay
all costs of collection, including the reasonable attorneys’ fees of the
Lender.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement. 
Upon the occurrence of an Event of Default, Borrower promises to pay interest,
on demand, at a rate or rates provided in the Credit Agreement.
 
All borrowings evidenced by this Revolving Credit Note and all payments and
prepayments of the principal hereof and the date thereof shall be endorsed by
the holder hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of Borrower to make the payments of
principal and interest in accordance with the terms of this Revolving Credit
Note and the Credit Agreement.
 
This Revolving Credit Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified.
 
(Signature on following page)
 

 

 

 


THIS REVOLVING CREDIT NOTE HAS BEEN EXECUTED UNDER SEAL AND SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF GEORGIA AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

       

 
INNOTRAC CORPORATION, a Georgia corporation
         
 
By:                            Name:              Title:            

 

 

 

 

                                                     
LOANS AND PAYMENTS
 
Date
Amount and
Type of Loan
Payments of
Principal
Unpaid Principal
Balance of
Note
Name of Person
Making
Notation
 
 
 
       
 
 
       
 
 
       
 
 
       
 
 
       
 
 
       
 
 
       
 
 
       
 
 
       
 
 
       
 
 
       
 
 
       
 
 
       
 
 
       
 
 
       
 
 
     


